ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_00_FR.txt.           COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


    AFFAIRE DES ACTIVITEu S ARMEu ES
     SUR LE TERRITOIRE DU CONGO
       (NOUVELLE REQUE| TE: 2002)
(RE
  u PUBLIQUE DE
              u MOCRATIQUE DU CONGO c. RWANDA)

           COMPEu TENCE DE LA COUR
        ET RECEVABILITE
                      u DE LA REQUE| TE


            ARRE
               | T DU 3 FE
                         u VRIER 2006




                 2006
          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


CASE CONCERNING ARMED ACTIVITIES
 ON THE TERRITORY OF THE CONGO
      (NEW APPLICATION: 2002)
(DEMOCRATIC REPUBLIC OF THE CONGO v. RWANDA)

          JURISDICTION OF THE COURT
     AND ADMISSIBILITY OF THE APPLICATION


         JUDGMENT OF 3 FEBRUARY 2006

                       Mode officiel de citation :
  Activités armées sur le territoire du Congo (nouvelle requête : 2002)
   (République démocratique du Congo c. Rwanda), compétence et
              recevabilité, arrêt, C.I.J. Recueil 2006, p. 6




                           Official citation :
Armed Activities on the Territory of the Congo (New Application : 2002)
   (Democratic Republic of the Congo v. Rwanda), Jurisdiction and
         Admissibility, Judgment, I.C.J. Reports 2006, p. 6




                                              No de vente :
ISSN 0074-4441
ISBN 92-1-071020-7
                                              Sales number    911

                                             3 FE
                                                u VRIER 2006

                                                   ARRE
                                                      |T




      ACTIVITE
             u S ARME
                    u ES SUR LE TERRITOIRE
      DU CONGO (NOUVELLE REQUE    | TE : 2002)
(RE
  u PUBLIQUE DE
              u MOCRATIQUE DU CONGO c. RWANDA)

                COMPÉTENCE DE LA COUR
             ET RECEVABILITÉ DE LA REQUÊTE




     ARMED ACTIVITIES ON THE TERRITORY
     OF THE CONGO (NEW APPLICATION : 2002)
(DEMOCRATIC REPUBLIC OF THE CONGO v. RWANDA)

               JURISDICTION OF THE COURT
          AND ADMISSIBILITY OF THE APPLICATION




                                           3 FEBRUARY 2006

                                                 JUDGMENT

PRINTED IN THE NETHERLANDS



                             ISSN 0074-4441
                             ISBN 92-1-071020-7

               6




                              COUR INTERNATIONALE DE JUSTICE

   2006                                        ANNÉE 2006
 3 février
Rôle général
  no 126                                       3 février 2006


                         AFFAIRE DES ACTIVITEu S ARMEu ES
                          SUR LE TERRITOIRE DU CONGO
                            (NOUVELLE REQUE| TE: 2002)
                   (RE
                     u PUBLIQUE DE
                                 u MOCRATIQUE DU CONGO c. RWANDA)
                                  COMPEu TENCE DE LA COUR
                               ET RECEVABILITE
                                             u DE LA REQUE| TE




                  Objet de la présente instance limitée aux questions de compétence de la Cour
               et de recevabilité de la requête de la RDC.

                                                    *       *
                   Compétence de la Cour — Invocation de onze bases de compétence.

                                                        *
                 1) Article 30 de la convention contre la torture du 10 décembre 1984.
                 Absence de qualité de partie du Rwanda à ladite convention — RDC non fon-
               dée à invoquer cet instrument comme base de compétence.
                 2) Article 9 de la convention sur les privilèges et immunités des institutions
               spécialisées du 21 novembre 1947.
                 Instrument non invoqué par la RDC dans le dernier état de son argumentation
               — Instrument non pris en considération par la Cour dans son arrêt.

                                                        *
                  3) Forum prorogatum.
                  Acceptation par le Rwanda de plaider l’affaire équivalant, selon la RDC, à
               l’acceptation de la compétence de la Cour — Objection explicite et répétée du
               Rwanda, à tous les stades de la procédure, à la compétence de la Cour — Ques-
               tion de la manifestation non équivoque d’acceptation volontaire et indiscutable

               4

7                          ACTIVITÉS ARMÉES (ARRÊT)

de la compétence de la Cour — Attitude du Rwanda ne pouvant être interprétée
comme l’expression de son consentement à la compétence de la Cour pour
connaître du fond du différend.
   4) Ordonnance du 10 juillet 2002 en indication de mesures conservatoires.
   Absence d’incompétence manifeste de la Cour interprétée par la RDC comme
une reconnaissance par la Cour de sa compétence — Non-radiation du rôle de la
requête de la RDC — Objet de la présente instance consistant précisément dans
le réexamen par la Cour de la question de sa compétence — Absence de défaut
manifeste de compétence n’équivalant pas à une reconnaissance par la Cour de
sa compétence.

                                          *
   5) Article IX de la convention sur le génocide du 9 décembre 1948 — Réserve
du Rwanda.
   Question du retrait par le Rwanda de sa réserve du fait de l’adoption du
décret-loi 014/01 du 15 février 1995 — Question de la validité et de la portée du
décret-loi dans l’ordre juridique interne rwandais différente de celle de sa portée
dans l’ordre juridique international — Retrait par un Etat contractant d’une
réserve à un traité multilatéral ne prenant effet à l’égard des autres Etats
contractants que lorsque ceux-ci en ont reçu notification — Inexistence de
convention en vertu de laquelle le retrait de la réserve aurait pu être effectif sans
notification — Absence de notification par le Rwanda d’un tel retrait, reçue au
plan international — Adoption et publication du décret-loi n’emportant pas, au
regard du droit international, retrait par le Rwanda de sa réserve.
   Allégation de la RDC selon laquelle le retrait de la réserve aurait été corro-
boré par une déclaration faite le 17 mars 2005 par le ministre de la justice du
Rwanda devant la Commission des droits de l’homme des Nations Unies — Allé-
gation selon laquelle cette déclaration constituerait un engagement unilatéral
comportant des effets juridiques concernant le retrait de ladite réserve — Capa-
cité d’un ministre de la justice d’engager son Etat au plan international par ses
déclarations, dans les matières relevant de sa compétence, ne pouvant être
exclue du seul fait de la nature des fonctions qu’il exerce — Examen de la por-
tée juridique de la déclaration du ministre à la lumière de son contenu et des
circonstances dans lesquelles elle a été faite — Contenu pas suffisamment précis
de la déclaration — Déclaration ne constituant pas de la part du Rwanda la
confirmation d’un retrait déjà décidé de sa réserve ou un engagement unilatéral
ayant des effets juridiques en ce qui concerne ce retrait — Déclaration ayant le
caractère d’une déclaration d’intention, de portée tout à fait générale — Ques-
tion de savoir si la déclaration pouvait avoir une incidence sur la compétence de
la Cour du fait qu’elle a été prononcée près de trois années après l’introduction
de l’instance — Défaut de procédure auquel la partie requérante pourrait aisé-
ment porter remède et ne devant pas être sanctionné par la Cour.
   Allégation de la RDC selon laquelle la réserve du Rwanda serait invalide car
elle viserait à empêcher la Cour de protéger des normes impératives — Nature
erga omnes des droits et obligations consacrés par la convention sur le génocide
— Caractérisation de l’interdiction du génocide comme norme impérative du
droit international général (jus cogens) — Fait qu’une norme possédant une telle
nature ou un tel caractère soit en cause dans un différend ne pouvant en lui-
même fonder la compétence de la Cour pour connaître de ce différend — Com-
pétence de la Cour toujours fondée sur le consentement des parties.
   Allégation de la RDC selon laquelle la réserve du Rwanda serait invalide car
incompatible avec l’objet et le but de la convention sur le génocide — Incidence

5

8                          ACTIVITÉS ARMÉES (ARRÊT)

du fait que l’article 120 du Statut de la Cour pénale internationale n’admette
aucune réserve audit Statut — Réserves non interdites par la convention sur le
génocide — Article 120 du Statut de la Cour pénale internationale n’affectant
en rien cette situation juridique — Réserve du Rwanda ne portant pas sur les
obligations de fond découlant de la convention mais sur la compétence de la
Cour — Réserve non incompatible avec l’objet et le but de la convention sur le
génocide.
  Allégation de la RDC selon laquelle la réserve serait en conflit avec une
norme impérative du droit international général — Inexistence d’une norme de
cette nature imposant à un Etat de consentir à la compétence de la Cour pour
régler un différend relatif à la convention sur le génocide — Article IX de la
convention non susceptible de constituer une base de compétence de la Cour.

                                         *
   6) Article 22 de la convention sur la discrimination raciale du 21 décembre
1965 — Réserve du Rwanda.
   Question du retrait par le Rwanda de sa réserve du fait de l’adoption du
décret-loi 014/01 du 15 février 1995 — Allégation de la RDC selon laquelle le
retrait de la réserve aurait été corroboré par une déclaration faite le 17 mars 2005
par la ministre de la justice du Rwanda devant la Commission des droits de
l’homme des Nations Unies — Allégation selon laquelle cette déclaration cons-
tituerait un engagement unilatéral comportant des effets juridiques concernant
le retrait de ladite réserve — Applicabilité mutatis mutandis à cette question du
raisonnement et des conclusions de la Cour relatifs à l’argument de la RDC
selon lequel le Rwanda aurait retiré sa réserve à la convention sur le génocide
— Modalités de retrait d’une réserve à la convention sur la discrimination
raciale prévues en termes exprès par le paragraphe 3 de l’article 20 de cette
convention — Absence de notification au Secrétaire général des Nations Unies,
par le Rwanda, du retrait de sa réserve — Maintien de la réserve du Rwanda.
   Allégation de la RDC selon laquelle la réserve du Rwanda serait invalide car
incompatible avec l’objet et le but de la convention — Réserve considérée, aux
termes du paragraphe 2 de l’article 20 de la convention, comme contraire à
l’objet et au but de ladite convention si les deux tiers au moins des Etats parties
à celle-ci élèvent des objections — Condition du paragraphe 2 de l’article 20 non
remplie s’agissant de la réserve du Rwanda à l’article 22 — Applicabilité muta-
tis mutandis du raisonnement et des conclusions de la Cour relatifs à l’argument
de la RDC selon lequel la réserve du Rwanda à la convention sur le génocide
serait invalide — Réserve à la convention sur la discrimination raciale non
incompatible avec l’objet et le but de cette convention.
   Allégation de la RDC selon laquelle la réserve serait en conflit avec une
norme impérative du droit international général — Renvoi par la Cour aux
motifs par lesquels elle a écarté l’argumentation présentée par la RDC à propos
de la réserve rwandaise à l’article IX de la convention sur le génocide — Ar-
ticle 22 de la convention sur la discrimination raciale non susceptible de consti-
tuer une base de compétence de la Cour.

                                         *
   7) Paragraphe 1 de l’article 29 de la convention sur la discrimination à
l’égard des femmes du 18 décembre 1979.
   Allégation de la RDC selon laquelle l’exception tirée du non-respect des

6

9                          ACTIVITÉS ARMÉES (ARRÊT)

conditions préalables prévues par l’article 29 constitue une exception à la rece-
vabilité de la requête — Examen des conditions déterminant l’étendue de
l’acceptation de la juridiction de la Cour relevant de celui de sa compétence et
non de celui de la recevabilité de la requête — Conclusions applicables mutatis
mutandis à toutes les autres clauses compromissoires invoquées par la RDC —
Caractère cumulatif des conditions posées par l’article 29 — Question de savoir
si les conditions préalables à la saisine de la Cour ont été remplies — RDC
n’ayant pas démontré que ses tentatives de négociation avec le Rwanda auraient
eu pour objet le règlement d’un différend concernant l’interprétation ou l’appli-
cation de la convention — RDC n’ayant pas davantage démontré qu’elle aurait
proposé au Rwanda l’organisation d’un arbitrage et que ce dernier Etat n’aurait
pas donné suite à cette proposition — Paragraphe 1 de l’article 29 de la conven-
tion non susceptible de servir de fondement à la compétence de la Cour.

                                         *

   8) Article 75 de la Constitution de l’OMS du 22 juillet 1946.
   Question de savoir si les conditions préalables à la saisine de la Cour ont été
remplies — RDC n’ayant pas démontré l’existence d’une telle question ou d’un
tel différend concernant l’interprétation ou l’application de la Constitution de
l’OMS — RDC n’ayant pas davantage apporté la preuve qu’elle aurait tenté de
régler la question ou le différend par voie de négociation ou que l’Assemblée
mondiale de la Santé n’aurait pu résoudre cette question ou ce différend — Ar-
ticle 75 de la Constitution de l’OMS non susceptible de servir de fondement à
la compétence de la Cour.

                                         *

   9) Paragraphe 2 de l’article XIV de l’acte constitutif de l’Unesco du
16 novembre 1945.
   Question de savoir si les conditions préalables à la saisine de la Cour ont été
remplies — Allégation de la RDC ne concernant pas une question ou un diffé-
rend relatifs à l’interprétation de l’acte constitutif — RDC n’ayant pas davan-
tage apporté la preuve qu’elle aurait suivi la procédure préalable à la saisine de
la Cour prévue par l’article XIV de l’acte constitutif et l’article 38 du Règlement
intérieur de la Conférence générale de l’Unesco — Paragraphe 2 de l’ar-
ticle XIV de l’acte constitutif de l’Unesco non susceptible de servir de fondement
à la compétence de la Cour.

                                         *

   10) Paragraphe 1 de l’article 14 de la convention de Montréal pour la répres-
sion d’actes illicites contre la sécurité de l’aviation civile du 23 septembre 1971.

   Question de savoir si les conditions préalables à la saisine de la Cour ont été
remplies — Différend relatif à l’interprétation ou à l’application de la conven-
tion qui n’aurait pas pu être réglé par voie de négociation : la RDC n’ayant pas
indiqué les dispositions matérielles de la convention pouvant s’appliquer à ses
demandes au fond — RDC n’ayant pas davantage démontré qu’elle aurait pro-
posé au Rwanda l’organisation d’un arbitrage et que ce dernier Etat n’aurait pas

7

10                        ACTIVITÉS ARMÉES (ARRÊT)

donné suite à cette proposition — Paragraphe 1 de l’article 14 de la convention
de Montréal non susceptible de servir de fondement à la compétence de la Cour.

                                        *
   11) Article 66 de la convention de Vienne sur le droit des traités du 23 mai
1969.
   Application non rétroactive de la convention de Vienne (article 4) — Conven-
tions sur le génocide et sur la discrimination raciale conclues avant l’entrée en
vigueur de la convention de Vienne entre les Parties — Règles énoncées à l’ar-
ticle 66 de la convention de Vienne non déclaratoires de droit international
coutumier — Absence d’accord entre les Parties prévoyant l’application de
l’article 66 entre elles.


                                      * *
  Recevabilité de la requête de la RDC.
  Défaut de compétence pour connaître de la requête — Nul besoin pour la
Cour de statuer sur la recevabilité de celle-ci.

                                       * *
  Distinction entre l’acceptation de la juridiction de la Cour par les Etats et la
conformité de leurs actes au droit international — Etats demeurant responsables
des actes contraires au droit international qui pourraient leur être attribués.



                                    ARRE
                                       |T

Présents : M. SHI, président ; M. RANJEVA, vice-président ; MM. KOROMA,
           VERESHCHETIN, Mme HIGGINS, MM. PARRA-ARANGUREN, KOOIJMANS,
           REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY, OWADA, SIMMA,
           TOMKA, ABRAHAM, juges ; MM. DUGARD, MAVUNGU, juges ad hoc ;
           M. COUVREUR, greffier.


  En l’affaire des activités armées sur le territoire du Congo (nouvelle
requête : 2002),
    entre
la République démocratique du Congo,
représentée par
   S. Exc. Me Honorius Kisimba Ngoy Ndalewe, ministre de la justice et garde
      des sceaux de la République démocratique du Congo,
   comme chef de la délégation ;
   S. Exc. M. Jacques Masangu-a-Mwanza, ambassadeur extraordinaire et plé-
      nipotentiaire de la République démocratique du Congo auprès du
      Royaume des Pays-Bas,
   comme agent ;

8

11                           ACTIVITÉS ARMÉES (ARRÊT)

    M. Ntumba Luaba Lumu, secrétaire général du gouvernement, professeur de
      droit à l’Université de Kinshasa,
    comme coagent et conseil ;
    M. Lwamba Katansi, professeur ordinaire à la faculté de droit de l’Univer-
      sité de Kinshasa, avocat près la cour d’appel de Kinshasa/Gombe,
    M. Mukadi Bonyi, professeur à la faculté de droit de l’Université de Kin-
      shasa, avocat à la Cour suprême de justice,
    M. Akele Adau, professeur ordinaire, doyen honoraire de la faculté de droit
      de l’Université de Kinshasa, président de la Haute Cour militaire,
    comme conseils et avocats ;
    Me Crispin Mutumbe Mbuya, conseiller juridique du ministre de la justice et
      garde des sceaux,
    M. Victor Musompo Kasongo, secrétaire particulier du ministre de la justice
      et garde des sceaux,
    M. Nsingi-zi-Mayemba, premier conseiller à l’ambassade de la République
      démocratique du Congo aux Pays-Bas,
    Mme Marceline Masele, deuxième conseiller à l’ambassade de la République
      démocratique du Congo aux Pays-Bas,
    comme conseillers ;
    M. Richard Lukunda,
    comme assistant des conseils et avocats,
    et
la République du Rwanda,
représentée par
   M. Martin Ngoga, procureur général adjoint de la République du
     Rwanda,
   comme agent ;
   S. Exc. M. Joseph Bonesha, ambassadeur de la République du Rwanda
     auprès du Royaume de Belgique,
   comme agent adjoint ;
   M. Christopher Greenwood, C.M.G., Q.C., professeur de droit international
     à la London School of Economics and Political Science, membre du bar-
     reau d’Angleterre,
   Mme Jessica Wells, membre du barreau d’Angleterre,
   comme conseils ;
   Mme Susan Greenwood,
   comme secrétaire,

    LA COUR,
    ainsi composée,
    après délibéré en chambre du conseil,
    rend l’arrêt suivant :
    1. Le 28 mai 2002, le Gouvernement de la République démocratique du

9

12                         ACTIVITÉS ARMÉES (ARRÊT)

Congo (dénommée ci-après la « RDC ») a déposé au Greffe de la Cour une
requête introductive d’instance contre la République du Rwanda (dénommée
ci-après le « Rwanda ») au sujet d’un différend relatif à des « violations mas-
sives, graves et flagrantes des droits de l’homme et du droit international
humanitaire » qui auraient été commises « au mépris de la « Charte internatio-
nale des droits de l’homme », d’autres instruments internationaux pertinents et
[de] résolutions impératives du Conseil de sécurité des Nations Unies » ;
dans ladite requête, la RDC exposait que « [l]es atteintes graves et flagrantes
[aux droits de l’homme et au droit international humanitaire] » dont elle se
plaint « découlent des actes d’agression armée perpétrés par le Rwanda sur
le territoire de la République démocratique du Congo en violation flagrante
de la souveraineté et de l’intégrité territoriale [de celle-ci], garantie[s] par les
Chartes des Nations Unies et de l’Organisation de l’unité africaine ».
   Dans sa requête, la RDC, se référant au paragraphe 1 de l’article 36 du Sta-
tut, invoquait, pour fonder la compétence de la Cour, l’article 22 de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale, du 21 décembre 1965 (dénommée ci-après la « convention sur la discri-
mination raciale ») ; le paragraphe 1 de l’article 29 de la convention sur l’élimi-
nation de toutes les formes de discrimination à l’égard des femmes, du 18 dé-
cembre 1979 (dénommée ci-après la « convention sur la discrimination à l’égard
des femmes ») ; l’article IX de la convention pour la prévention et la répression
du crime de génocide, du 9 décembre 1948 (dénommée ci-après la « convention
sur le génocide ») ; l’article 75 de la Constitution de l’Organisation mondiale de
la Santé, du 22 juillet 1946 (dénommée ci-après la « Constitution de l’OMS ») ; le
paragraphe 2 de l’article XIV de la convention créant l’Organisation des
Nations Unies pour l’éducation, la science et la culture, du 16 novembre 1945
(dénommée ci-après l’« acte constitutif de l’Unesco »), et l’article 9 de la conven-
tion sur les privilèges et immunités des institutions spécialisées du 21 novembre
1947 (dénommée ci-après « la convention sur les privilèges et immunités ») ; le
paragraphe 1 de l’article 30 de la convention contre la torture et autres peines
ou traitements cruels, inhumains ou dégradants, du 10 décembre 1984 (dénom-
mée ci-après la « convention contre la torture ») ; et le paragraphe 1 de l’ar-
ticle 14 de la convention de Montréal pour la répression d’actes illicites dirigés
contre la sécurité de l’aviation civile, du 23 septembre 1971 (dénommée ci-après
la « convention de Montréal »).
   Dans sa requête, la RDC soutenait également que l’article 66 de la conven-
tion de Vienne sur le droit des traités du 23 mai 1969 prévoit la compétence de
la Cour pour régler les différends nés de la violation de normes impératives (jus
cogens) en matière de droits de l’homme, telles que reflétées dans un certain
nombre d’instruments internationaux.
   2. Le 28 mai 2002, immédiatement après le dépôt de sa requête, la RDC a en
outre présenté une demande en indication de mesures conservatoires, sur la
base de l’article 41 du Statut de la Cour et des articles 73 et 74 de son Règle-
ment.
   3. Conformément au paragraphe 4 de l’article 38 et au paragraphe 2 de
l’article 73 du Règlement, le 28 mai 2002, le greffier a fait tenir au Gouverne-
ment rwandais des copies signées de la requête et de la demande ; conformé-
ment au paragraphe 3 de l’article 40 du Statut, tous les Etats admis à ester
devant la Cour ont été informés de la requête.
   4. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère l’article 31 du Statut de
procéder à la désignation d’un juge ad hoc pour siéger en l’affaire. La RDC a

10

13                         ACTIVITÉS ARMÉES (ARRÊT)

désigné M. Jean-Pierre Mavungu, et le Rwanda M. Christopher John
Robert Dugard.
   5. Au cours des audiences tenues les 13 et 14 juin 2002 et consacrées à la
demande en indication de mesures conservatoires présentée par la RDC, le
Rwanda a prié la Cour de rayer l’affaire du rôle au motif que la Cour était
manifestement dénuée de compétence pour en connaître.
   Par ordonnance du 10 juillet 2002, la Cour, après avoir entendu les Parties, a
considéré qu’elle ne disposait pas en l’espèce de la compétence prima facie
nécessaire pour indiquer les mesures conservatoires demandées par la RDC. La
Cour a également rejeté la demande du Rwanda tendant à ce que l’affaire soit
rayée du rôle.
   6. Au cours d’une réunion que le président de la Cour a tenue avec les agents
des Parties le 4 septembre 2002, en application de l’article 31 du Règlement, le
Rwanda a proposé que soit suivie la procédure prévue aux paragraphes 2 et 3
de l’article 79 du Règlement, et qu’il soit ainsi statué séparément, avant toute
procédure sur le fond, sur les questions de compétence et de recevabilité en
l’espèce ; la RDC a déclaré qu’elle s’en remettait, à cet égard, à la décision de la
Cour. A l’issue de cette réunion, les Parties sont convenues que, dans le cas où
cette procédure serait suivie, le Rwanda présenterait d’abord un mémoire trai-
tant exclusivement de ces questions et la RDC lui répondrait dans un contre-
mémoire limité aux mêmes questions.
   Par ordonnance du 18 septembre 2002, la Cour, compte tenu des vues des
Parties au sujet de la procédure à suivre et des délais à fixer, a décidé que les
pièces de la procédure écrite porteraient d’abord sur la question de la compé-
tence de la Cour pour connaître de la requête et sur la question de la receva-
bilité de cette dernière, et a fixé au 20 janvier 2003 et au 20 mai 2003, respec-
tivement, les dates d’expiration des délais pour le dépôt d’un mémoire par le
Rwanda et d’un contre-mémoire par la RDC. Le mémoire et le contre-mémoire
ont été déposés dans les délais ainsi prescrits.
   7. Conformément aux instructions données par la Cour en vertu de l’ar-
ticle 43 de son Règlement, le Greffe a adressé la notification prévue au para-
graphe 1 de l’article 63 du Statut à tous les Etats parties à la convention sur la
discrimination à l’égard des femmes, à la Constitution de l’OMS, à l’acte cons-
titutif de l’Unesco, à la convention de Montréal et à la convention de Vienne
sur le droit des traités.
   Conformément également aux instructions données par la Cour en vertu
du paragraphe 3 de l’article 69 de son Règlement, le Greffe a adressé les noti-
fications prévues au paragraphe 3 de l’article 34 du Statut et communiqué
copie des pièces de la procédure écrite au Secrétaire général de l’Organisa-
tion des Nations Unies pour ce qui est de la convention sur la discrimination
à l’égard des femmes, au directeur général de l’OMS pour ce qui est de la Consti-
tution de l’OMS, au directeur général de l’Unesco pour ce qui est de l’acte
constitutif de l’Unesco et au secrétaire général de l’Organisation de l’aviation
civile internationale pour ce qui est de la convention de Montréal. Il
a également été demandé aux organisations concernées si elles entendaient
présenter des observations écrites au sens du paragraphe 3 de l’article 69 du
Règlement. Aucune d’elles n’a exprimé le vœu de produire de telles observa-
tions.
   8. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour,
après s’être renseignée auprès des Parties, a décidé de rendre accessibles au
public, à l’ouverture de la procédure orale, les pièces de procédure et docu-
ments y annexés.

11

14                         ACTIVITÉS ARMÉES (ARRÊT)

  9. Des audiences publiques ont été tenues entre le 4 et le 8 juillet 2005, au
cours desquelles ont été entendus en leurs plaidoiries et réponses :
Pour le Rwanda :     M. Martin Ngoga,
                     M. Christopher Greenwood,
                     Mme Jessica Wells.
Pour la RDC :        S. Exc. M. Jacques Masangu-a-Mwanza,
                     M. Akele Adau,
                     M. Lwamba Katansi,
                     M. Ntumba Luaba Lumu,
                     M. Mukadi Bonyi.

                                          *
   10. Sur les instructions de la Cour, le greffier a, par lettres du 11 juillet 2005,
demandé aux Parties de lui faire tenir la copie d’un certain nombre de docu-
ments cités par celles-ci au cours des audiences. Le Rwanda a fait tenir à la
Cour copie desdits documents sous le couvert d’une lettre datée du 27 juillet 2005
et reçue au Greffe le 28 juillet 2005 ; il a joint à son envoi deux notes émanant,
respectivement, du ministre de la justice rwandais et du président de la
Chambre des députés rwandaise. La RDC a fait tenir à la Cour copie des do-
cuments demandés sous le couvert de deux lettres datées des 29 juillet et 10 août
2005, et reçues au Greffe les 1er et 12 août 2005, respectivement.

                                          *
  11. Dans la requête, les demandes ci-après ont été formulées par la RDC :
       « En conséquence, tout en se réservant le droit de compléter et préciser la
     présente demande en cours d’instance, la République démocratique du
     Congo prie la Cour de :
     Dire et juger que :
     a) le Rwanda a violé et viole la Charte des Nations Unies (article 2, para-
         graphes 3 et 4) en violant les droits de l’homme qui sont le but pour-
         suivi par les Nations Unies au terme du maintien de la paix et de la
         sécurité internationales, de même que les articles 3 et 4 de la Charte de
         l’Organisation de l’unité africaine ;
     b) le Rwanda a violé la charte internationale des droits de l’homme ainsi
         que les principaux instruments protecteurs des droits de l’homme dont
         notamment la convention sur l’élimination des discriminations à l’égard
         des femmes, la convention internationale sur l’élimination de toutes les
         formes de discrimination raciale, la convention contre la torture et
         autres peines ou traitements cruels, inhumains ou dégradants, la
         convention sur la prévention et la répression du crime de génocide du
         9 décembre 1948, la constitution de l’OMS, le Statut de l’Unesco ;

     c) en abattant à Kindu, le [10] octobre 1998, un Boeing 727, propriété de
        la compagnie Congo Airlines, et en provoquant ainsi la mort de qua-
        rante personnes civiles, le Rwanda a également violé la Charte des
        Nations Unies, la convention relative à l’aviation civile internationale
        du 7 décembre 1944 signée à Chicago, la convention de La Haye du
        16 décembre 1970 pour la répression de la capture illicite d’aéronefs et

12

15                         ACTIVITÉS ARMÉES (ARRÊT)

        la convention de Montréal du 23 septembre 1971 pour la répression
        d’actes illicites dirigés contre la sécurité de l’aviation civile ;
     d) en tuant, massacrant, violant, égorgeant, crucifiant, le Rwanda s’est
        rendu coupable d’un génocide de plus de 3 500 000 Congolais, ajoutées
        les victimes des récents massacres dans la ville de Kisangani, et a violé
        le droit sacré à la vie prévu dans la Déclaration universelle des droits
        de l’homme et dans le Pacte international sur les droits civils et poli-
        tiques, la convention sur la prévention et la répression du crime de gé-
        nocide, et d’autres instruments juridiques internationaux pertinents.

       En conséquence, et conformément aux obligations juridiques internatio-
     nales susmentionnées, dire et juger que :
     1) toute force armée rwandaise à la base de l’agression doit quitter sans
        délai le territoire de la République démocratique du Congo ; afin de
        permettre à la population congolaise de jouir pleinement de ses droits à
        la paix, à la sécurité, à ses ressources et au développement ;
     2) le Rwanda a l’obligation de faire en sorte que ses forces armées et
        autres se retirent immédiatement et sans condition du territoire congo-
        lais ;
     3) la République démocratique du Congo a droit à obtenir du Rwanda le
        dédommagement de tous actes de pillages, destructions, massacres,
        déportations de biens et des personnes et autres méfaits qui sont impu-
        tables au Rwanda et pour lesquels la République démocratique du
        Congo se réserve le droit de fixer ultérieurement une évaluation précise
        des préjudices, outre la restitution des biens emportés.
       Elle se réserve aussi le droit de faire valoir en cours d’instance les autres
     préjudices par elle et sa population subis. »
   12. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties :
Au nom du Gouvernement rwandais,
dans le mémoire :
       « En conséquence, le Rwanda prie la Cour de dire et juger que :
       La Cour n’est pas compétente pour connaître des demandes présentées
     par la République démocratique du Congo. Au surplus, les demandes pré-
     sentées par la République démocratique du Congo sont irrecevables. »
Au nom du Gouvernement congolais,
dans le contre-mémoire :
       « A ces causes, plaise à la Cour,
       Entendre dire que les exceptions d’incompétence soulevées par le
     Rwanda ne sont pas fondées ;
       Entendre dire que les exceptions d’irrecevabilité soulevées par le Rwanda
     ne sont pas fondées ;
       Entendre dire, en conséquence, que la Cour est compétente pour
     connaître de l’affaire quant au fond et que la requête de la République
     démocratique du Congo est recevable en la forme ;
       Entendre la Cour fixer l’affaire en prosécution. »

13

16                        ACTIVITÉS ARMÉES (ARRÊT)

   13. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties :
Au nom du Gouvernement rwandais,
à l’audience du 6 juillet 2005 :
        « Pour les raisons exposées dans ses exceptions préliminaires et à
     l’audience, la République du Rwanda prie la Cour de dire et juger :

     1) qu’elle n’a pas compétence pour connaître des demandes présentées
        contre la République du Rwanda par la République démocratique du
        Congo ; et
     2) à titre subsidiaire, que les demandes présentées contre la République du
        Rwanda par la République démocratique du Congo sont irrecevables. »
Au nom du Gouvernement congolais,
à l’audience du 8 juillet 2005 :
       « Plaise à la Cour,
     1. dire que les exceptions d’incompétence et d’irrecevabilité soulevées par
        le Rwanda ne sont pas fondées ;
     2. dire en conséquence que la Cour est compétente pour connaître de
        l’affaire quant au fond et que la requête de la République démocratique
        du Congo est recevable en la forme ;
     3. fixer l’affaire en prosécution pour être plaidée sur le fond. »

                                     * * *
   14. La Cour notera tout d’abord qu’à ce stade de la procédure en la
présente affaire elle ne peut se pencher sur aucun élément relatif au fond
du différend opposant la RDC et le Rwanda. Conformément à la déci-
sion prise dans son ordonnance du 18 septembre 2002 (voir paragraphe 6
ci-dessus), la Cour n’a à se préoccuper que des questions de savoir si elle
a compétence pour connaître dudit différend et si la requête de la RDC
est recevable.

                                    * * *
   15. Pour fonder la compétence de la Cour en l’espèce, la RDC invo-
que, dans sa requête, un certain nombre de clauses compromissoires insé-
rées dans des conventions internationales, à savoir : l’article 22 de la
convention sur la discrimination raciale ; le paragraphe 1 de l’article 29 de
la convention sur la discrimination à l’égard des femmes ; l’article IX de
la convention sur le génocide ; l’article 75 de la Constitution de l’OMS ; le
paragraphe 2 de l’article XIV de l’acte constitutif de l’Unesco et l’article 9
de la convention sur les privilèges et immunités ; le paragraphe 1 de l’ar-
ticle 30 de la convention contre la torture ; et le paragraphe 1 de l’article 14
de la convention de Montréal. Elle soutient par ailleurs que l’article 66 de
la convention de Vienne sur le droit des traités prévoit la compétence de
la Cour pour régler les différends nés de la violation de normes impéra-

14

17                       ACTIVITÉS ARMÉES (ARRÊT)


tives (jus cogens) en matière de droits de l’homme, telles que reflétées
dans un certain nombre d’instruments internationaux (voir paragraphe 1
ci-dessus).
   Le Rwanda soutient pour sa part qu’aucun des instruments invoqués
par la RDC « ni aucune règle de droit international coutumier ne peut
fonder la compétence de la Cour en l’espèce ». A titre subsidiaire, le
Rwanda fait valoir que, quand bien même l’une des clauses compromis-
soires invoquées par la RDC ou plusieurs d’entre elles seraient retenues
par la Cour comme des titres fondant sa compétence pour connaître de la
requête, « celle-ci n’en serait pas moins irrecevable ».

                                        *
   16. La Cour commencera par rappeler que, dans son ordonnance du
10 juillet 2002 (C.I.J. Recueil 2002, p. 242, par. 61), elle a pris bonne note
de l’affirmation du Rwanda selon laquelle celui-ci « n’était pas partie et
n’avait jamais été partie à la convention de 1984 contre la torture », et a
constaté qu’il en était bien ainsi. Dans son mémoire sur la compétence et
la recevabilité (dénommé ci-après « mémoire »), le Rwanda a maintenu
qu’il n’était pas partie à cette convention et que, dès lors, cet instrument
ne pouvait manifestement pas constituer une base de compétence de
la Cour en l’espèce. La RDC n’a opposé aucun argument à cette affirma-
tion du Rwanda, dans son contre-mémoire sur la compétence et la rece-
vabilité (dénommé ci-après « contre-mémoire ») ou à l’audience. La Cour
conclut de ce qui précède que la RDC n’est pas fondée à invoquer la
convention contre la torture comme base de compétence dans la présente
affaire.
   17. La Cour rappellera également que, dans l’ordonnance susmention-
née (ibid., p. 243, par. 62), elle a en outre déclaré que la RDC, dans le
dernier état de son argumentation, n’apparaissait pas fonder la compé-
tence de la Cour sur la convention sur les privilèges et immunités et que,
dès lors, il n’y avait pas lieu pour elle de prendre cet instrument en consi-
dération dans le contexte de la demande en indication de mesures conser-
vatoires. La RDC n’ayant pas davantage cherché à invoquer ledit instru-
ment dans la présente phase de l’instance, la Cour ne le prendra pas non
plus en considération dans son arrêt.

                                    *       *
  18. La Cour relève par ailleurs que, tant dans son contre-mémoire
qu’à l’audience, la RDC a d’abord fondé la compétence de la Cour sur
deux bases additionnelles : la doctrine du forum prorogatum et l’ordon-
nance rendue par la Cour, le 10 juillet 2002, sur la demande en indication
de mesures conservatoires de la RDC, respectivement. La Cour se pen-
chera en premier lieu sur ces deux bases de compétence alléguées par la
RDC, avant de procéder, dans un second temps, à l’examen des clauses
compromissoires invoquées par celle-ci.

15

18                       ACTIVITÉS ARMÉES (ARRÊT)


   Selon une jurisprudence bien établie, ce n’est que dans l’hypothèse où
elle parviendrait à la conclusion qu’elle a compétence pour connaître de
la requête de la RDC que la Cour aura à se prononcer sur la question de
la recevabilité de cette requête.

                                    * * *
   19. La RDC fait tout d’abord valoir que la volonté d’un Etat de sou-
mettre un différend à la Cour peut résulter non seulement d’une déclara-
tion expresse, mais aussi de tout acte concluant, en particulier du com-
portement de l’Etat défendeur postérieurement à la saisine de la Cour.
Elle soutient notamment que « l’acceptation par le défendeur de plaider
l’affaire équivaut à l’acceptation par lui de la compétence de la Cour ».
La RDC invoque à cet égard le fait que le Rwanda a « déféré à tous les
actes de procédure prescrits ou demandés par la Cour », qu’il a « assumé
pleinement et dignement les différentes instances de la présente cause,
sans se faire représenter, ni se faire porter absent » et qu’« il n’y a eu de sa
part ni refus de comparaître, ni refus de conclure ».
   20. Le Rwanda indique quant à lui que la prétention de la RDC n’est
pas fondée car il n’existe pas en l’espèce « une acceptation volontaire et
indiscutable de la juridiction de la Cour ». Le Rwanda aurait au contraire
systématiquement soutenu que la Cour n’avait pas compétence et qu’il ne
se présentait devant elle que pour contester cette compétence. Le Rwanda
fait en outre observer que « si l’on suit la logique de la RDC, un Etat ne
p[eu]t contester la compétence de la Cour qu’en acceptant cette compé-
tence » et que, dès lors, « le plus sûr pour l’Etat défendeur ... serait de
s’abstenir tout bonnement de comparaître ». L’argument invoqué par
la RDC méconnaîtrait ainsi le Statut de la Cour, son Règlement et sa
jurisprudence.


                                       *
   21. La Cour rappellera sa jurisprudence ainsi que celle de sa devan-
cière, la Cour permanente de Justice internationale, quant aux formes
que peut prendre l’expression par les parties de leur consentement à sa
juridiction. Selon cette jurisprudence, « ni le Statut, ni le Règlement
n’exigent que [l]e consentement s’exprime dans une forme déterminée »
et « rien ne s’oppose à ce que ... l’acceptation de la juridiction, au lieu de
se réaliser conjointement, par un compromis préalable, se fasse par deux
actes séparés et successifs » (Détroit de Corfou (Royaume-Uni c. Alba-
nie), exception préliminaire, arrêt, 1948, C.I.J. Recueil 1947-1948, p. 27-
28 ; voir aussi Droits de minorités en Haute-Silésie (écoles minoritaires),
arrêt no 12, 1928, C.P.J.I. série A no 15, p. 23). L’attitude de l’Etat défen-
deur doit toutefois pouvoir être regardée comme une « manifestation non
équivoque » de la volonté de cet Etat d’accepter de manière « volontaire,
indiscutable » la compétence de la Cour (Détroit de Corfou (Royaume-

16

19                      ACTIVITÉS ARMÉES (ARRÊT)


Uni c. Albanie), exception préliminaire, arrêt, 1948, C.I.J. Recueil 1947-
1948, p. 27 ; Application de la convention pour la prévention et la répres-
sion du crime de génocide (Bosnie-Herzégovine c. Yougoslavie (Serbie et
Monténégro)), mesures conservatoires, ordonnance du 13 septembre 1993,
C.I.J. Recueil 1993, p. 342, par. 34 ; voir aussi Droits de minorités en
Haute-Silésie (écoles minoritaires), arrêt no 12, 1928, C.P.J.I. série A
no 15, p. 24).
   22. En l’espèce, la Cour se bornera à relever que le Rwanda a objecté
à sa compétence à tous les stades de la procédure et de manière explicite
et répétée (voir Activités armées sur le territoire du Congo (nouvelle
requête : 2002) (République démocratique du Congo c. Rwanda), mesures
conservatoires, ordonnance du 10 juillet 2002, C.I.J. Recueil 2002, p. 234,
238). L’attitude du Rwanda ne peut donc être regardée comme une
« manifestation non équivoque » de la volonté de cet Etat d’accepter de
manière « volontaire, indiscutable » la compétence de la Cour. Le fait que
le Rwanda ait, comme l’a souligné la RDC, « assumé pleinement et digne-
ment les différentes instances de la présente cause, sans se faire représen-
ter, ni se faire porter absent » et qu’« il n’y a eu de sa part ni refus de
comparaître, ni refus de conclure » ne peut pas être interprété comme
une expression de son consentement à la compétence de la Cour pour
connaître du fond dans la mesure où l’objet même de sa participation
à la procédure était de contester cette compétence (Anglo-Iranian Oil Co.
(Royaume-Uni c. Iran), exception préliminaire, arrêt, C.I.J. Recueil 1952,
p. 113-114).

                                   * * *
   23. Pour fonder la compétence de la Cour en l’espèce, la RDC invoque
également l’une des conclusions auxquelles la Cour est parvenue dans son
ordonnance du 10 juillet 2002 et selon laquelle « en l’absence d’incompé-
tence manifeste la Cour ne saurait accéder à la demande du Rwanda ten-
dant à ce que l’affaire soit rayée du rôle ». Ce constat d’« absence d’incom-
pétence manifeste » pourrait, de l’avis de la RDC, être interprété comme
une reconnaissance par la Cour de sa compétence. La RDC exprime en
effet la « conviction qu’en rejetant la demande rwandaise de radiation de
la requête quant au fond, la Cour ne pouvait pas ne pas avoir en vue que
les crimes du genre de ceux perpétrés par le défendeur ne devraient pas
demeurer impunis ».
   24. Sur ce point, le Rwanda rappelle, pour sa part, que la Cour a, dans
la même ordonnance, clairement indiqué que les conclusions auxquelles
elle était parvenue à ce stade de la procédure ne préjugeaient en rien sa
compétence pour connaître du fond de l’affaire. Le Rwanda relève à cet
égard que, le fait pour la Cour de conclure, dans une ordonnance de cette
nature, qu’il n’y a pas absence manifeste de compétence, tout en ayant
par ailleurs conclu à l’absence prima facie de base de compétence, ne peut
étayer l’argumentation de l’Etat qui cherche à établir la compétence de la
Cour. Selon lui, en effet, « la seule absence d’incompétence manifeste ne

17

20                       ACTIVITÉS ARMÉES (ARRÊT)


confère pas à la Cour une compétence; la Cour ne pourra connaître d’une
affaire qu’en présence effective d’une compétence ».

                                      *
   25. La Cour rappellera que, vu l’urgence qui, par hypothèse, caracté-
rise l’examen d’une demande en indication de mesures conservatoires, elle
ne prend normalement pas, à ce stade, de décision finale sur sa compé-
tence. Elle ne le fait que s’il apparaît d’emblée qu’elle ne saurait en
aucune manière avoir compétence et que, partant, elle ne pourra pas
connaître de l’affaire. Lorsque la Cour parvient à un tel constat d’incom-
pétence manifeste, des considérations tenant à une bonne administration
de la justice lui dictent de rayer cette affaire du rôle (voir Licéité de
l’emploi de la force (Yougoslavie c. Espagne), ordonnance du 2 juin 1999,
C.I.J. Recueil 1999 (II), p. 773-774, par. 40 ; Licéité de l’emploi de la
force (Yougoslavie c. Etats-Unis d’Amérique), ordonnance du 2 juin
1999, C.I.J. Recueil 1999 (II), p. 925-926, par. 34). Quand, en revanche,
la Cour n’est pas en mesure de conclure à son incompétence manifeste,
elle maintient l’affaire inscrite à son rôle et se réserve le droit d’examiner
plus avant, ultérieurement, la question de sa compétence en soulignant,
comme elle l’a fait dans son ordonnance du 10 juillet 2002, que « les
conclusions auxquelles [elle] est parvenue ... ne préjugent en rien [s]a
compétence ... pour connaître du fond de l’affaire, ni aucune question
relative à la recevabilité de la requête ou au fond lui-même » (Activités
armées sur le territoire du Congo (nouvelle requête : 2002) (République
démocratique du Congo c. Rwanda), mesures conservatoires, ordonnance
du 10 juillet 2002, C.I.J. Recueil 2002, p. 249, par. 90 ; voir aussi, Anglo-
Iranian Oil Co. (Royaume-Uni c. Iran), mesures conservatoires, ordon-
nance du 5 juillet 1951, C.I.J. Recueil 1951, p. 114 ; Compétence en
matière de pêcheries (République fédérale d’Allemagne c. Islande), me-
sures conservatoires, ordonnance du 17 août 1972, C.I.J. Recueil 1972,
p. 34, par. 21 ; Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), mesures conserva-
toires, ordonnance du 10 mai 1984, C.I.J. Recueil 1984, p. 186, par. 40 ;
Sentence arbitrale du 31 juillet 1989 (Guinée-Bissau c. Sénégal), mesures
conservatoires, ordonnance du 2 mars 1990, C.I.J. Recueil 1990, p. 69,
par. 23 ; Licéité de l’emploi de la force (Yougoslavie c. Belgique), me-
sures conservatoires, ordonnance du 2 juin 1999, C.I.J. Recueil 1999 (II),
p. 139-140, par. 46).
   Le fait que, dans son ordonnance du 10 juillet 2002, la Cour n’ait pas
conclu à un défaut manifeste de compétence ne saurait donc équivaloir à
une reconnaissance de sa compétence. Tout au contraire, la Cour a
d’emblée éprouvé de sérieux doutes quant à sa compétence pour connaî-
tre de la requête de la RDC puisque, dans la même ordonnance, elle a
justifié son refus d’indiquer des mesures conservatoires par l’absence de
compétence prima facie. En n’accédant pas à la demande du Rwanda de
rayer l’affaire du rôle, la Cour s’est tout simplement réservé le droit

18

21                      ACTIVITÉS ARMÉES (ARRÊT)


d’examiner plus avant, ultérieurement, et de façon complète la question
de sa compétence. Un tel réexamen est précisément l’objet de la présente
phase de l’instance.

                                  * * *
   26. Etant arrivée à la conclusion que les deux bases de compétence
additionnelles invoquées par la RDC ne peuvent être retenues, la Cour
doit à présent se pencher sur les clauses compromissoires mentionnées
dans la requête, à l’exception de celles contenues dans la convention
contre la torture et dans la convention sur les privilèges et immunités
(voir paragraphes 16 et 17 ci-dessus).
   27. La Cour examinera les clauses compromissoires invoquées par la
RDC dans l’ordre suivant : article IX de la convention sur le génocide ;
article 22 de la convention sur la discrimination raciale ; paragraphe 1 de
l’article 29 de la convention sur la discrimination à l’égard des femmes ;
article 75 de la Constitution de l’OMS ; paragraphe 2 de l’article XIV de
l’acte constitutif de l’Unesco ; paragraphe 1 de l’article 14 de la conven-
tion de Montréal ; et article 66 de la convention de Vienne sur le droit des
traités.

                                  * * *
   28. Dans sa requête, la RDC soutient que le Rwanda a violé les ar-
ticles II et III de la convention sur le génocide.
   L’article II de cette convention interdit l’accomplissement :
     « de l’un quelconque des actes ci-après commis dans l’intention de
     détruire, en tout ou partie, un groupe national, ethnique, racial ou
     religieux comme tel :
     a) meurtre de membres du groupe ;
     b) atteinte grave à l’intégrité physique ou mentale de membres du
          groupe ;
     c) soumission intentionnelle du groupe à des conditions d’existence
          devant entraîner sa destruction physique totale ou partielle ;
     d) mesures visant à entraver les naissances au sein du groupe ;
     e) transfert forcé d’enfants du groupe à un autre groupe ».
Son article III dispose quant à lui que :
       « Seront punis les actes suivants :
     a) le génocide ;
     b) l’entente en vue de commettre le génocide ;
     c) l’incitation directe et publique à commettre le génocide ;
     d) la tentative de génocide ;
     e) la complicité dans le génocide. »
  A l’effet de fonder la compétence de la Cour pour connaître de sa
demande, la RDC invoque l’article IX de la convention, ainsi libellé :

19

22                       ACTIVITÉS ARMÉES (ARRÊT)


        « Les différends entre les parties contractantes relatifs à l’interpré-
     tation, l’application ou l’exécution de la présente convention, y com-
     pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
     ou de l’un quelconque des autres actes énumérés à l’article III, seront
     soumis à la Cour internationale de Justice, à la requête d’une partie
     au différend. »
   29. Dans son mémoire, le Rwanda a fait valoir que la compétence de
la Cour en vertu de la convention sur le génocide était exclue par la
réserve qu’il a formulée à l’article IX dans son intégralité. Dans son
contre-mémoire, la RDC a contesté la validité de cette réserve. A
l’audience, elle a en outre soutenu que le Rwanda avait retiré cette
réserve ; elle a à cet effet invoqué un décret-loi rwandais en date du
15 février 1995 ainsi qu’une déclaration faite le 17 mars 2005 par le mi-
nistre de la justice du Rwanda lors de la soixante et unième session de la
Commission des droits de l’homme des Nations Unies. Le Rwanda a
contesté l’allégation de la RDC selon laquelle il aurait retiré sa réserve à
l’article IX de la convention sur le génocide. La Cour commencera donc
par examiner la réalité de ce retrait. Ce n’est que si elle conclut au main-
tien de ladite réserve par le Rwanda que la Cour aura à se pencher sur les
arguments de la RDC relatifs à la validité de cette réserve.

                                    *   *
   30. Comme il vient d’être indiqué, la RDC a soutenu à l’audience que
le Rwanda avait retiré sa réserve à l’article IX de la convention sur le
génocide. Selon la RDC, le Rwanda s’était en effet engagé, aux termes de
l’article 15 du protocole d’accord sur les questions diverses et dispositions
finales, signé à Arusha le 3 août 1993, entre le Gouvernement rwandais et
le Front patriotique rwandais, à lever toutes les réserves qu’il avait for-
mulées en devenant partie aux instruments conventionnels « en rapport
avec les droits de l’homme ». D’après la RDC, le Rwanda a donné suite à
cet engagement en adoptant le décret-loi 014/01 du 15 février 1995, par
lequel le gouvernement de transition à base élargie aurait levé toutes les
réserves émises par le Rwanda à l’adhésion, à l’approbation et à la rati-
fication des instruments internationaux relatifs aux droits de l’homme.
   31. La RDC a à cet égard fait observer que l’accord de paix d’Arusha,
conclu le 4 août 1993 entre le Gouvernement rwandais et le Front patrio-
tique rwandais, dont le protocole susmentionné fait partie intégrante,
n’est pas un simple accord politique interne, comme le soutient le Rwanda,
mais un texte qui, en droit rwandais, fait partie du « bloc de constitution-
nalité », conformément à l’article premier de la loi fondamentale de la
République rwandaise adoptée par l’Assemblée nationale de transition le
26 mai 1995. La RDC a par ailleurs fait valoir que l’argument du
Rwanda selon lequel le décret-loi 014/01 serait tombé en désuétude ou
devenu caduc, du fait de sa non-confirmation par le nouveau Parlement,
n’est pas fondé. De l’avis de la RDC, « si le Parlement rwandais n’a pas
confirmé ce décret-loi et ... n’a cependant laissé aucune trace de ce revi-

20

23                        ACTIVITÉS ARMÉES (ARRÊT)


rement, il s’agit ni plus ni moins ... d’une « turpitude » » et « il est un prin-
cipe de droit universel que « nul ne peut alléguer sa propre turpitude » ».
En outre, la RDC a allégué que le décret-loi en cause n’était pas soumis
à la procédure d’approbation par le Parlement car, tant en droit congo-
lais qu’en droit rwandais, tous deux influencés par le droit belge, un
décret-loi est un acte pris par le pouvoir exécutif en cas d’urgence et
quand le Parlement est en intersession ; si ces conditions sont réunies, une
approbation parlementaire n’est pas nécessaire, à moins qu’il ne s’agisse
d’un décret-loi constitutionnel, ce qui n’est pas le cas du décret-loi 014/01.
   32. La RDC a encore fait valoir que l’absence de notification du
retrait de la réserve au Secrétaire général des Nations Unies ne saurait
être opposée aux Etats tiers car le Rwanda a exprimé son intention de
lever ladite réserve dans un texte législatif, à savoir le décret-loi du
15 février 1995. Selon la RDC, le défaut de notification de ce décret-loi au
Secrétaire général des Nations Unies n’a pas de pertinence en l’espèce
dans la mesure où ce n’est pas l’acte de notification à l’organisme inter-
national qui donne sa force « à un acte administratif de droit interne,
mais plutôt sa promulgation ou/et sa publication par les soins de l’auto-
rité nationale compétente ».
   33. La RDC a enfin soutenu que le retrait par le Rwanda de sa réserve
à l’article IX de la convention sur le génocide est corroboré par une
déclaration faite par le ministre de la justice de cet Etat, le 17 mars 2005,
lors de la soixante et unième session de la Commission des droits de
l’homme des Nations Unies. Le ministre avait alors déclaré que les
« quelques instruments [relatifs aux droits de l’homme] non encore
ratifiés » à cette date par le Rwanda, ainsi que les réserves « non encore
levées, le ser[aient] prochainement ». De l’avis de la RDC, cette déclara-
tion signifiait que des réserves, dont celle formulée par le Rwanda à
l’égard de l’article IX de la convention sur le génocide, avaient déjà été
levées par cet Etat dès 1995. La RDC a ajouté que la déclaration du
ministre de la justice du Rwanda avait « matérialis[é] sur le plan internatio-
nal l’option ... arrêtée [en février 1995] par le Gouvernement rwandais de
lever toutes les réserves faites par le Rwanda aux traités relatifs aux
droits de l’homme » et que cette déclaration faite « au sein de l’un des
forums les plus représentatifs de la communauté internationale, à sa-
voir la Commission des droits de l’homme des Nations Unies ... enga-
ge[ait] bel et bien l’Etat rwandais ».
   34. A l’audience, le Rwanda a pour sa part soutenu qu’il n’avait
jamais pris de mesure tendant à retirer sa réserve à l’article IX de la
convention sur le génocide.
   En ce qui concerne l’accord de paix d’Arusha du 4 août 1993, le
Rwanda a indiqué qu’il ne s’agit pas d’un instrument international mais
d’une série d’accords conclus entre le Gouvernement de la République
rwandaise et le Front patriotique rwandais, c’est-à-dire d’un accord
interne qui ne crée pas d’engagement pour le Rwanda à l’égard d’un
autre Etat ni de la communauté internationale dans son ensemble.
   En outre, selon le Rwanda, l’article 15 du protocole d’accord sur les

21

24                        ACTIVITÉS ARMÉES (ARRÊT)


questions diverses et dispositions finales, en date du 3 août 1993, ne men-
tionne pas explicitement la convention sur le génocide et ne précise pas si
les réserves visées comprennent aussi bien celles relatives aux dispositions
de procédure, y compris les dispositions concernant la compétence de la
Cour, que celles se rapportant aux dispositions de fond.
   35. S’agissant du décret-loi 014/01 du 15 février 1995, le Rwanda a
souligné que celui-ci, tout comme l’article 15 du protocole d’accord sus-
mentionné, était libellé en termes très généraux, puisqu’il « autorisait le
retrait de toutes les réserves émises par le Rwanda à tous les accords
internationaux ». Le Rwanda a par ailleurs fait valoir que, « en vertu des
instruments constitutionnels alors en vigueur au Rwanda, le Parlement
— appelé à l’époque « assemblée nationale de transition » — devait
approuver un décret de cette nature au cours de la session immédiate-
ment consécutive à l’adoption dudit décret ». Or, relève le Rwanda,
durant la session qui a immédiatement suivi l’adoption du décret 014/01,
et qui s’est tenue entre le 12 avril et le 11 juillet 1995, le décret n’a pas été
approuvé et est donc devenu caduc.
   36. Le Rwanda a par ailleurs fait observer qu’il n’avait jamais notifié
au Secrétaire général des Nations Unies le retrait de sa réserve à l’ar-
ticle IX de la convention sur le génocide, ni pris aucune mesure tendant
à retirer celle-ci, et que seule une telle mesure officielle prise au plan
international constitue l’expression définitive de la position d’un Etat
concernant les obligations qui lui incombent en vertu d’un traité.
   37. S’agissant de la déclaration faite le 17 mars 2005, lors de la
soixante et unième session de la Commission des droits de l’homme des
Nations Unies, par son ministre de la justice, le Rwanda a soutenu que
celle-ci n’avait fait que rappeler, dans son intervention, l’intention de son
gouvernement de lever, « un jour ou l’autre », des réserves « non spéci-
fiées » à des conventions « non spécifiées » en matière de droits de l’homme.
Le Rwanda a relevé que cette déclaration contredisait la thèse de la RDC
selon laquelle il aurait déjà levé ces mêmes réserves en 1995. Il a égale-
ment fait valoir que cette déclaration ne pouvait le lier ni l’obliger à lever
« une réserve particulière » dans la mesure où elle émanait d’un ministre
de la justice et non d’un ministre des affaires étrangères ou d’un chef de
gouvernement « automatiquement investis du pouvoir d’engager l’Etat
concerné pour les questions de relations internationales ». Le Rwanda a
enfin affirmé qu’une déclaration prononcée dans une enceinte telle que la
Commission des droits de l’homme des Nations Unies, près de trois années
après l’introduction de la présente instance devant la Cour, ne saurait
avoir d’incidence sur la question de la compétence, « question qui doit
être tranchée par rapport à la situation qui existait à la date du dépôt de
la requête ».

                                       *
  38. La Cour note que tant la RDC que le Rwanda sont parties à la
convention sur le génocide, la RDC y ayant adhéré le 31 mai 1962 et le

22

25                      ACTIVITÉS ARMÉES (ARRÊT)


Rwanda le 16 avril 1975. La Cour observe toutefois que l’instrument
d’adhésion du Rwanda à la convention, déposé auprès du Secrétaire géné-
ral des Nations Unies, comporte une réserve formulée comme suit : « La
République rwandaise ne se considère pas comme liée par l’article IX de
ladite convention. »
   39. La Cour constate que les deux Parties ont des points de vue oppo-
sés, premièrement, sur la question de savoir si, en adoptant le décret-
loi 014/01 du 15 février 1995, le Rwanda a effectivement retiré la réserve
qu’il a formulée à l’article IX de la convention sur le génocide, et, deuxiè-
mement, sur la question de la portée juridique de la déclaration faite par
la ministre de la justice du Rwanda lors de la soixante et unième session
de la Commission des droits de l’homme des Nations Unies. La Cour
examinera donc successivement ces deux questions.
   40. Concernant la première question, la Cour note que l’instrument
intitulé « Décret-loi 014/01 du 15 février 1995 levant toutes les réserves
émises par la République rwandaise à l’adhésion, à l’approbation et à la
ratification des instruments internationaux » a été adopté le 15 février 1995
par le président de la République rwandaise après avis du Conseil des mi-
nistres et a été contresigné par le premier ministre ainsi que par le mi-
nistre de la justice de la République rwandaise. L’article premier de ce
décret-loi, qui en compte trois, dispose que « [t]outes les réserves émises
par la République rwandaise pour l’adhésion, l’approbation et la ratifica-
tion des instruments internationaux, sont levées » ; son article 2 prévoit
pour sa part que « [t]outes les dispositions antérieures contraires au pré-
sent décret-loi sont abrogées » ; et son article 3 précise que « [l]e présent
décret-loi entre en vigueur le jour de sa publication au Journal officiel de
la République rwandaise ». Ce décret-loi a fait l’objet d’une publication
au Journal officiel de la République rwandaise, à une date qui n’a pas été
précisée à la Cour, et est entré en vigueur.
   41. La validité dudit décret-loi en droit interne rwandais a été contes-
tée par le Rwanda. Cependant, de l’avis de la Cour, la question de la vali-
dité et de la portée de ce décret dans l’ordre juridique interne rwandais est
différente de celle de sa portée dans l’ordre juridique international. Il
convient en effet de distinguer clairement entre la décision prise dans
l’ordre juridique interne d’un Etat de retirer une réserve à un traité et la
mise en œuvre de cette décision dans l’ordre juridique international par
les autorités nationales compétentes, qui ne peut s’opérer que par la noti-
fication du retrait de ladite réserve aux autres Etats parties au traité
concerné. C’est une règle du droit international, dérivée du principe de
sécurité juridique et bien établie dans la pratique, que, sauf convention
contraire, le retrait par un Etat contractant d’une réserve à un traité mul-
tilatéral ne prend effet à l’égard des autres Etats contractants que lorsque
ceux-ci en ont reçu notification. Cette règle trouve son expression dans
l’article 22, paragraphe 3, littera a) de la convention de Vienne sur le
droit des traités, qui s’énonce comme suit : « 3. A moins que le traité n’en
dispose ou qu’il n’en soit convenu autrement : a) le retrait d’une réserve
ne prend effet à l’égard d’un autre Etat contractant que lorsque cet Etat

23

26                       ACTIVITÉS ARMÉES (ARRÊT)


en a reçu notification. » Le paragraphe 4 de l’article 23 de la même
convention prévoit en outre que « le retrait d’une réserve ou d’une objec-
tion à une réserve doit être formulé par écrit ».
   42. La Cour observe qu’en l’espèce il n’a pas été établi que le Rwanda
ait notifié le retrait de ses réserves aux autres Etats parties aux « instru-
ments internationaux » auxquels il est fait référence à l’article premier du
décret-loi 014/01 du 15 février 1995, et en particulier aux Etats parties à la
convention sur le génocide. Il n’a pas davantage été établi qu’en vertu
d’une convention quelconque un tel retrait aurait pu être effectif sans
notification. De l’avis de la Cour, l’adoption du décret-loi susmentionné
et sa publication au Journal officiel de la République rwandaise ne sau-
raient en elles-mêmes valoir pareille notification. Pour produire des effets
en droit international, le retrait aurait dû faire l’objet d’une notification
reçue au plan international.
   43. La Cour constate que, en ce qui concerne la convention sur le
génocide, le Gouvernement rwandais n’a entrepris aucune action au plan
international sur la base de ce décret-loi. Elle relève à cet égard que cette
convention est un traité multilatéral déposé auprès du Secrétaire général
des Nations Unies et considère que c’est normalement par l’entremise de
ce dernier que le Rwanda aurait dû notifier le retrait de sa réserve. La
Cour note en effet que, bien que la convention ne traite pas de la question
des réserves, son article XVII assigne des responsabilités particulières au
Secrétaire général des Nations Unies en matière de notification aux Etats
parties à la convention ou ayant qualité à le devenir ; c’est donc en prin-
cipe par le canal du Secrétaire général que lesdits Etats doivent être infor-
més tant de la formulation d’une réserve à cette convention que du retrait
de ladite réserve. Le Rwanda a notifié au Secrétaire général sa réserve à
l’article IX de la convention sur le génocide. Or, la Cour n’a pas connais-
sance que le Rwanda ait adressé une quelconque notification au Secré-
taire général en ce qui concerne le retrait de cette réserve.
   44. Au vu de ce qui précède, la Cour conclut que l’adoption et la
publication du décret-loi 014/01 du 15 février 1995 par le Rwanda n’ont
pas, au regard du droit international, emporté le retrait par cet Etat de sa
réserve à l’article IX de la convention sur le génocide.

                                      *
   45. La Cour passera maintenant à l’examen de la seconde question, à
savoir celle de la portée juridique de la déclaration faite le 17 mars 2005
par Mme Mukabagwiza, ministre de la justice du Rwanda, lors de la
soixante et unième session de la Commission des droits de l’homme des
Nations Unies. Au cours de la procédure orale, la RDC a en effet invoqué
cette déclaration et a soutenu qu’elle pouvait être interprétée comme cor-
roborant le retrait par le Rwanda de sa réserve à l’article IX de la conven-
tion sur le génocide ou comme constituant un engagement unilatéral ayant
des effets juridiques en ce qui concerne le retrait de cette réserve. Dans sa
déclaration, Mme Mukabagwiza avait notamment dit ce qui suit :

24

27                      ACTIVITÉS ARMÉES (ARRÊT)


        « Le Rwanda a été parmi les premiers pays à avoir ratifié plus
     d’instruments internationaux relatifs aux droits de l’homme. Rien
     qu’en 2004, notre gouvernement en a ratifié une dizaine dont ceux
     relatifs aux droits de la femme, à la prévention et lutte contre la cor-
     ruption, à l’interdiction d’armes de destructions massives, ainsi qu’à
     l’environnement. Les quelques instruments non encore ratifiés, ainsi
     que les réserves formulées dans le passé non encore levées le seront
     prochainement. »
   46. La Cour commencera par examiner l’argument du Rwanda selon
lequel il ne saurait être juridiquement lié par la déclaration en question
dans la mesure où elle n’émane pas d’un ministre des affaires étrangères
ou d’un chef de gouvernement « automatiquement investis du pouvoir
d’engager l’Etat concerné pour les questions de relations internationales,
mais d’un ministre de la justice qui ne peut lier l’Etat et l’obliger à lever
une réserve particulière ». A cet égard, la Cour observe que, conformé-
ment à une jurisprudence constante (Essais nucléaires (Australie
c. France), arrêt, C.I.J. Recueil 1974, p. 269-270, par. 49-51 ; Application
de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 622, par. 44 ; Mandat d’arrêt du 11 avril 2000
(République démocratique du Congo c. Belgique), arrêt, C.I.J. Recueil
2002, p. 21-22, par. 53 ; voir aussi, Statut juridique du Groënland oriental
(Danemark c. Norvège), arrêt, 1933, C.P.I.J. série A/B no 53, p. 71),
c’est une règle de droit international bien établie que le chef de l’Etat, le
chef de gouvernement et le ministre des affaires étrangères sont réputés
représenter l’Etat du seul fait de l’exercice de leurs fonctions, y compris
pour l’accomplissement au nom dudit Etat d’actes unilatéraux ayant
valeur d’engagement international. La Cour rappellera par ailleurs que,
en matière de conclusion de traités, cette règle coutumière trouve son
expression dans le paragraphe 2 de l’article 7 de la convention de Vienne
sur le droit des traités, qui dispose que,
     « [e]n vertu de leurs fonctions et sans avoir à produire de pleins pou-
     voirs, sont considérés comme représentant leur Etat : a) les chefs
     d’Etat, les chefs de gouvernement et les ministres des affaires étran-
     gères, pour tous les actes relatifs à la conclusion d’un traité ».

   47. La Cour relève cependant qu’il est de plus en plus fréquent, dans
les relations internationales modernes, que d’autres personnes représen-
tant un Etat dans des domaines déterminés soient autorisées par cet Etat
à engager celui-ci, par leurs déclarations, dans les matières relevant de
leur compétence. Il peut en être ainsi des titulaires de portefeuilles mi-
nistériels techniques exerçant, dans les relations extérieures, des pouvoirs
dans leur domaine de compétence, voire même de certains fonctionnaires.
   48. En l’espèce, la Cour note d’emblée que Mme Mukabagwiza s’est
exprimée devant la Commission des droits de l’homme des Nations Unies

25

28                      ACTIVITÉS ARMÉES (ARRÊT)


en sa qualité de ministre de la justice du Rwanda et qu’elle a notamment
indiqué qu’elle faisait sa déclaration « en lieu et place du peuple rwan-
dais ». La Cour note également que les questions relatives à la protection
des droits de l’homme qui ont fait l’objet de ladite déclaration relèvent du
domaine de compétence d’un ministre de la justice. De l’avis de la Cour,
on ne saurait en principe exclure qu’un ministre de la justice puisse, dans
certaines circonstances, engager par ses déclarations l’Etat dont il est le
représentant. La Cour ne saurait donc accueillir l’argument du Rwanda
selon lequel Mme Mukabagwiza ne pouvait pas, par sa déclaration, enga-
ger l’Etat rwandais au plan international, du seul fait de la nature des
fonctions qu’elle exerçait.
   49. Aux fins de déterminer la portée juridique de cette déclaration, la
Cour doit toutefois examiner le contenu réel de celle-ci ainsi que les cir-
constances dans lesquelles elle a été faite (Essais nucléaires (Australie c.
France), arrêt, C.I.J. Recueil 1974, p. 269-270, par. 51 ; Différend fron-
talier (Burkina Faso/République du Mali), arrêt, C.I.J. Recueil 1986,
p. 573-574, par. 39-40).
   50. Sur le premier point, la Cour rappellera qu’une déclaration de cette
nature ne peut créer des obligations juridiques que si elle a un objet clair
et précis (voir Essais nucléaires (Australie c. France) (Nouvelle-Zélande
c. France), C.I.J. Recueil 1974, p. 267, par. 43 ; p. 269, par. 51 ; p. 472,
par. 46 ; p. 474, par. 53). La Cour observe à ce propos que, dans sa décla-
ration, le ministre de la justice du Rwanda a indiqué que « les réserves
formulées dans le passé non encore levées le ser[aient] prochainement »,
sans faire aucune référence explicite à la réserve formulée par le Rwanda
à l’article IX de la convention sur le génocide. Cette déclaration ne fait
qu’évoquer en termes généraux la question des réserves émises par le
Rwanda. Comme telle, l’expression « réserves formulées dans le passé
non encore levées » renvoie en effet indistinctement à toute réserve émise
par le Rwanda à l’égard de tout traité international auquel il est partie.
Prise dans son contexte, cette expression peut certes être interprétée
comme visant seulement les réserves formulées par le Rwanda aux « trai-
tés internationaux relatifs aux droits de l’homme » auxquels il est fait
allusion dans une phrase précédente de la déclaration. La Cour relève
toutefois à cet égard que les traités internationaux en question doivent en
l’espèce être entendus de manière large puisque, selon les termes mêmes
de cette déclaration, ils semblent englober non seulement les instruments
« relatifs aux droits de la femme » mais également ceux relatifs « à la pré-
vention et lutte contre la corruption, à l’interdiction d’armes de destruc-
tion massive, ainsi qu’à l’environnement ». La Cour ne peut dès lors que
constater le caractère indéterminé des traités internationaux auxquels
s’est référée le ministre de la justice du Rwanda dans sa déclaration.
   51. La Cour note en outre que cette déclaration se borne simplement à
indiquer que « les réserves formulées dans le passé non encore levées le
seront prochainement », sans mentionner de délai précis dans lequel ces
réserves seraient levées.
   52. Il résulte de ce qui précède que le contenu de la déclaration du mi-

26

29                       ACTIVITÉS ARMÉES (ARRÊT)


nistre de la justice du Rwanda n’est pas suffisamment précis relativement
à la question particulière du retrait des réserves. Par la généralité de ses
termes, cette déclaration ne saurait en conséquence être considérée comme
la confirmation par le Rwanda d’un retrait déjà décidé de sa réserve à
l’article IX de la convention sur le génocide ou un quelconque engage-
ment unilatéral de sa part ayant des effets juridiques en ce qui concerne
ce retrait ; elle peut tout au plus être analysée comme une déclaration
d’intention, de portée tout à fait générale.
   53. Cette conclusion est corroborée par l’examen des circonstances
dans lesquelles cette déclaration a été faite. En effet, la Cour constate que
c’est dans le cadre d’un exposé de politique générale en matière de pro-
motion et de protection des droits de l’homme que le ministre de la justice
du Rwanda a fait sa déclaration devant la Commission des droits de
l’homme des Nations Unies.
   54. Enfin, la Cour se penchera sur l’argument du Rwanda selon lequel
la déclaration de son ministre de la justice ne pouvait de toute manière
avoir aucune incidence sur la question de la compétence de la Cour dans
la présente espèce, du fait qu’elle avait été prononcée près de trois années
après l’introduction de l’instance. A cet égard, la Cour rappellera que,
selon une jurisprudence constante, sa compétence doit certes s’apprécier
au moment du dépôt de l’acte introductif d’instance (Application de la
convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 613, par. 26 ; Mandat d’arrêt (République démo-
cratique du Congo c. Belgique), arrêt, C.I.J. Recueil 2002, p. 12, par. 26),
mais qu’elle ne doit pas sanctionner un défaut de procédure auquel la
partie requérante pourrait aisément porter remède (Application de la
convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 613, par. 26). En l’occurrence, si la déclaration
du ministre rwandaise avait, en cours d’instance, emporté, d’une manière
quelconque, retrait de la réserve du Rwanda à l’article IX de la conven-
tion sur le génocide, la RDC aurait pu, de sa propre initiative, remédier
au défaut procédural affectant sa requête initiale en déposant une nou-
velle requête. L’argument susmentionné du Rwanda doit par suite être
écarté.
   55. La Cour étant arrivée à la conclusion que l’allégation de la RDC
selon laquelle le Rwanda aurait retiré sa réserve à l’article IX de la
convention sur le génocide n’était pas fondée, il lui échet maintenant
d’examiner l’argument de la RDC selon lequel cette réserve est invalide.

                                    *   *
   56. Aux fins de démontrer l’absence de validité de la réserve du
Rwanda, la RDC soutient que la convention sur le génocide a « force de
la loi générale à l’égard de tous les Etats », y compris le Rwanda, dans la
mesure où elle contient des normes ressortissant au jus cogens. A

27

30                       ACTIVITÉS ARMÉES (ARRÊT)


l’audience, la RDC a précisé que, « dans l’esprit de l’article 53 de la
convention de Vienne », la réserve du Rwanda à l’article IX de la conven-
tion sur le génocide est nulle et de nul effet car elle vise « à empêcher la
Cour ... de réaliser son noble devoir de protéger les normes impératives ».
Le fait que la RDC n’ait pas présenté d’objection à cette réserve n’aurait
donc aucune incidence en l’espèce.
   57. La RDC soutient également que la réserve formulée par le Rwanda
est incompatible avec l’objet et le but de la convention car
     « elle a pour effet d’exclure le Rwanda de tout mécanisme de contrôle
     et de poursuite pour faits de génocide, alors que l’objet et le but de la
     convention consistent précisément dans l’éradication de l’impunité
     de cette grave atteinte au droit international ».
   58. La RDC fait par ailleurs observer que la réserve rwandaise est
dépourvue de pertinence compte tenu de l’évolution subie depuis 1948
par le droit international en matière de génocide, qui témoigne d’une
« volonté de la communauté internationale en faveur de l’effectivité de la
convention », et qui trouve son illustration dans l’article 120 du Statut de
la Cour pénale internationale qui n’admet aucune réserve, ainsi que dans
la reconnaissance du caractère de jus cogens à l’interdiction du génocide
par la doctrine et par la jurisprudence récentes.
   59. La RDC allègue enfin que, quand bien même la Cour rejetterait
l’argument relatif au caractère impératif des normes contenues dans la
convention sur le génocide, elle ne saurait permettre au Rwanda de se
comporter de façon contradictoire, c’est-à-dire de demander au Conseil
de sécurité des Nations Unies l’institution d’un tribunal pénal internatio-
nal pour juger les auteurs du génocide commis à l’encontre du peuple
rwandais, et de refuser par ailleurs que soient jugés les auteurs d’un géno-
cide dès lors que ces derniers sont des ressortissants rwandais ou que les
victimes de ce génocide ne sont pas rwandaises.
   60. En ce qui concerne sa réserve à l’article IX de la convention sur le
génocide, le Rwanda fait en premier lieu valoir que bien que, comme le
soutient la RDC, les normes codifiées par les dispositions de fond de la
convention sur le génocide aient le statut de jus cogens et créent des droits
et obligations erga omnes, cela ne suffit pas en soi pour « conférer à la
Cour compétence à l’égard d’un différend concernant la mise en œuvre de
ces droits et obligations », ainsi que, selon lui, la Cour l’a déclaré en
l’affaire du Timor oriental et dans son ordonnance du 10 juillet 2002 en la
présente affaire.
   61. Le Rwanda fait en deuxième lieu valoir que la réserve rwandaise à
l’article IX n’est pas incompatible avec l’objet et le but de la convention,
dès lors que cette réserve porte non « sur les obligations de fond des
parties à la convention mais sur une disposition d’ordre procédural ». Il
soutient, à cet égard, que quatorze autres Etats maintiennent des réserves
semblables, sans que la majorité des cent trente-trois Etats parties à la
convention aient élevé d’objection ; la RDC elle-même ne s’est pas oppo-
sée à la réserve du Rwanda avant les audiences de juin 2002. Le Rwanda

28

31                       ACTIVITÉS ARMÉES (ARRÊT)


fait également observer que, lors de la phase des mesures conservatoires
dans les affaires relatives à la Licéité de l’emploi de la force, la Cour, au
vu des réserves émises par l’Espagne et les Etats-Unis d’Amérique à l’ar-
ticle IX de la convention sur le génocide — réserves analogues à celle for-
mulée par le Rwanda —, a décidé de rayer de son rôle les affaires concer-
nant ces deux Etats, au motif qu’elle était manifestement dénuée de
compétence ; il en résulte nécessairement que la Cour a jugé incontes-
tables la validité et l’effet desdites réserves. Le fait que la Cour n’ait pas,
dans son ordonnance du 10 juillet 2002, conclu à une incompétence mani-
feste ne vient nullement étayer la thèse de la RDC dans la mesure où cette
conclusion valait pour l’ensemble des bases de compétence alléguées par
la RDC ; elle ne pourrait s’expliquer que par rapport aux autres traités
invoqués par la RDC, et non par rapport à la convention sur le génocide.
   62. Le Rwanda fait en troisième lieu valoir que le fait que l’article 120
du Statut de la Cour pénale internationale — instrument auquel le
Rwanda n’est pas partie et qu’il n’a pas même signé — n’admette pas que
des réserves soient formulées audit Statut n’a aucune incidence sur la
question en cause. Selon lui, en effet, que les Etats qui ont élaboré le Sta-
tut de la Cour pénale internationale « aient choisi d’exclure toute possibi-
lité de formuler des réserves à ce traité ne porte nullement atteinte au droit
des Etats d’en formuler à l’égard d’autres traités qui, comme la conven-
tion sur le génocide, ne renferment aucune interdiction de la sorte ».
   63. Le Rwanda fait en quatrième lieu valoir que la demande qu’il avait
formulée dans le passé, tendant à ce que le Conseil de sécurité des
Nations Unies créât un tribunal pénal international chargé de juger les
individus accusés d’avoir pris part au génocide perpétré sur le territoire
rwandais en 1994, est « sans aucun rapport avec la compétence de la ...
Cour pour connaître de différends entre Etats ». Il ne saurait être ques-
tion, selon le Rwanda, de priver d’effet « une réserve à l’article IX valable
par ailleurs, au seul motif que l’Etat qui a formulé celle-ci a appuyé l’ins-
titution, par le Conseil de sécurité, d’un tribunal pénal compétent pour
juger des individus ».


                                      *

   64. La Cour commencera par réaffirmer que « les principes qui sont à
la base de la convention [sur le génocide] sont des principes reconnus par
les nations civilisées comme obligeant les Etats même en dehors de tout
lien conventionnel » et que la conception ainsi retenue a pour consé-
quence « le caractère universel à la fois de la condamnation du génocide
et de la coopération nécessaire « pour libérer l’humanité d’un fléau aussi
odieux » (préambule de la convention) » (Réserves à la convention pour la
prévention et la répression du crime de génocide, avis consultatif,
C.I.J. Recueil 1951, p. 23). Il en résulte que « les droits et obligations
consacrés par la convention sont des droits et obligations erga omnes »
(Application de la convention pour la prévention et la répression du crime

29

32                       ACTIVITÉS ARMÉES (ARRÊT)


de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1996 (II), p. 616, par. 31).
   La Cour observe toutefois qu’elle a déjà eu l’occasion de souligner que
« l’opposabilité erga omnes d’une norme et la règle du consentement à la
juridiction sont deux choses différentes » (Timor oriental (Portugal c. Aus-
tralie), C.I.J. Recueil 1995, p. 102, par. 29), et que le seul fait que des
droits et obligations erga omnes seraient en cause dans un différend ne
saurait donner compétence à la Cour pour connaître de ce différend.
   Il en va de même quant aux rapports entre les normes impératives du
droit international général (jus cogens) et l’établissement de la compé-
tence de la Cour : le fait qu’un différend porte sur le respect d’une norme
possédant un tel caractère, ce qui est assurément le cas de l’interdiction
du génocide, ne saurait en lui-même fonder la compétence de la Cour
pour en connaître. En vertu du Statut de la Cour, cette compétence est
toujours fondée sur le consentement des parties.
   65. Comme elle l’a rappelé dans son ordonnance du 10 juillet 2002, la
Cour n’a de juridiction à l’égard des Etats que dans la mesure où ceux-ci
y ont consenti (Activités armées sur le territoire du Congo (nouvelle
requête : 2002) (République démocratique du Congo c. Rwanda), mesures
conservatoires, ordonnance du 10 juillet 2002, C.I.J. Recueil 2002, p. 241,
par. 57). Lorsque sa compétence est prévue dans une clause compromis-
soire contenue dans un traité, cette compétence n’existe qu’à l’égard des
parties au traité qui sont liées par ladite clause, dans les limites stipulées
par celle-ci (ibid., p. 245, par. 71).
   66. La Cour relève cependant qu’elle a déjà conclu que les réserves ne
sont pas interdites par la convention sur le génocide (avis consultatif sur
les Réserves à la convention pour la prévention et la répression du crime
de génocide, C.I.J. Recueil 1951, p. 22 et suiv.). Cette situation juridique
n’est en rien affectée par le fait que le Statut de la Cour pénale interna-
tionale, en son article 120, n’admette aucune réserve audit Statut, pas
même aux dispositions relatives à la compétence de la Cour pénale inter-
nationale à l’égard du crime de génocide. Aussi, de l’avis de la Cour, une
réserve à la convention sur le génocide serait permise pour autant que
cette réserve ne soit pas incompatible avec l’objet et le but de la conven-
tion.
   67. La réserve du Rwanda à l’article IX de la convention sur le géno-
cide porte sur la compétence de la Cour et n’affecte pas les obligations de
fond qui découlent de cette convention s’agissant des actes de génocide
eux-mêmes. Dans les circonstances de l’espèce, la Cour ne peut conclure
que la réserve du Rwanda, qui vise à exclure un moyen particulier de
régler un différend relatif à l’interprétation, à l’application ou à l’exécu-
tion de la convention, doit être regardée comme incompatible avec l’objet
et le but de cette convention.
   68. De fait, la Cour a déjà eu l’occasion, par le passé, de donner effet
à de telles réserves à l’article IX de la convention (voir Licéité de l’emploi
de la force (Yougoslavie c. Espagne), mesures conservatoires, ordonnance
du 2 juin 1999, C.I.J. Recueil 1999 (II), p. 772, par. 32-33 ; Licéité de

30

33                       ACTIVITÉS ARMÉES (ARRÊT)


l’emploi de la force (Yougoslavie c. Etats-Unis d’Amérique), mesures
conservatoires, ordonnance du 2 juin 1999, C.I.J. Recueil 1999 (II),
p. 924, par. 24-25). S’agissant du droit des traités, la Cour notera par
ailleurs que, lorsque le Rwanda a adhéré à la convention sur le génocide
et a formulé la réserve en question, la RDC n’y a pas fait objection.
   69. Dans la mesure où la RDC a en outre soutenu que la réserve du
Rwanda est en conflit avec une norme impérative du droit international
général, il suffit à la Cour de constater qu’il n’existe actuellement aucune
norme de cette nature qui imposerait à un Etat de consentir à la compé-
tence de la Cour pour régler un différend relatif à la convention sur le
génocide. La réserve du Rwanda ne saurait donc être regardée comme
dépourvue d’effets juridiques sur une telle base.
   70. La Cour conclut de ce qui précède que, eu égard à la réserve du
Rwanda à l’article IX de la convention sur le génocide, cette disposition
ne saurait constituer une base de compétence de la Cour dans la présente
espèce.

                                    * * *
   71. La RDC entend également fonder la compétence de la Cour sur
l’article 22 de la convention sur la discrimination raciale, aux termes
duquel :
        « Tout différend entre deux ou plusieurs Etats parties touchant
     l’interprétation ou l’application de la présente convention, qui n’aura
     pas été réglé par voie de négociation ou au moyen des procédures
     expressément prévues par ladite convention, sera porté, à la requête
     de toute partie au différend, devant la Cour internationale de Justice
     pour qu’elle statue à son sujet, à moins que les parties au différend
     ne conviennent d’un autre mode de règlement. »
Dans sa requête, la RDC allègue que le Rwanda a commis de nombreux
actes de discrimination raciale au sens de l’article premier de cette conven-
tion, qui prévoit notamment que :
     « l’expression « discrimination raciale » vise « toute distinction, exclu-
     sion, restriction ou préférence fondée sur la race, la couleur, l’ascen-
     dance ou l’origine nationale ou ethnique, qui a pour but ou pour
     effet de détruire ou de compromettre la reconnaissance, la jouissance
     ou l’exercice, dans des conditions d’égalité, des droits de l’homme et
     des libertés fondamentales dans les domaines politique, économique,
     social et culturel ou dans tout autre domaine de la vie publique ».
   72. Le Rwanda soutient que la compétence de la Cour en vertu de la
convention sur la discrimination raciale est exclue par la réserve qu’il a
formulée à l’article 22 dans son intégralité. Il fait valoir que, comme l’a
relevé la Cour dans son ordonnance du 10 juillet 2002, ladite réserve n’a
pas rencontré l’objection des deux tiers des Etats parties et doit donc être
considérée comme compatible avec l’objet et le but de la convention,

31

34                      ACTIVITÉS ARMÉES (ARRÊT)


conformément au paragraphe 2 de son article 20. Le Rwanda fait en
outre observer que la RDC elle-même n’a pas élevé d’objection à l’encon-
tre de cette réserve ou de réserves semblables faites par d’autres Etats.
   73. La RDC fait quant à elle valoir que la réserve rwandaise à l’ar-
ticle 22 de la convention sur la discrimination raciale est inacceptable en
raison de son incompatibilité avec l’objet et le but du traité, « dans la
mesure où elle reviendrait à reconnaître au Rwanda le droit à commettre,
dans l’impunité totale ... les actes prohibés par la convention ». A
l’audience, la RDC a également fait valoir que l’interdiction de la discri-
mination raciale est une norme impérative et que, « dans l’esprit de l’ar-
ticle 53 de la convention de Vienne de 1969 » sur le droit des traités, la
réserve du Rwanda à l’article 22 de la convention sur la discrimination
raciale devait « être considérée comme contraire au jus cogens et de nul
effet ». Le fait que la RDC n’ait pas présenté d’objection à cette réserve
n’aurait donc aucune incidence en l’espèce. La RDC a en outre soutenu,
comme elle l’a fait à propos de la réserve relative à l’article IX de la
convention sur le génocide (voir paragraphe 30 ci-dessus), que la réserve
formulée par le Rwanda à l’article 22 de la convention sur la discrimina-
tion raciale était frappée « de caducité ou de désuétude du fait de l’enga-
gement consacré par la loi fondamentale rwandaise « de lever toutes les
réserves que le Rwanda a émises au moment de son adhésion aux ... ins-
truments internationaux » » relatifs aux droits de l’homme.

                                     *
   74. La Cour note que tant la RDC que le Rwanda sont parties à la
convention sur la discrimination raciale, la RDC y ayant adhéré le
21 avril 1976 et le Rwanda le 16 avril 1975. L’instrument d’adhésion du
Rwanda à la convention, déposé auprès du Secrétaire général des
Nations Unies, comporte toutefois une réserve qui se lit comme suit : « La
République rwandaise ne se considère pas comme liée par l’article 22 de
ladite convention. »
   75. La Cour traitera en premier lieu de l’argument de la RDC selon
lequel cette réserve était frappée « de caducité ou de désuétude du fait de
l’engagement consacré par la loi fondamentale rwandaise « de lever toutes
les réserves que le Rwanda a émises au moment de son adhésion aux ... ins-
truments internationaux » » relatifs aux droits de l’homme. Sans préjudice
de l’applicabilité mutatis mutandis à la convention sur la discrimination
raciale de son raisonnement et de ses conclusions relatifs à l’allégation de
la RDC selon laquelle le Rwanda aurait retiré sa réserve à la convention
sur le génocide (voir les paragraphes 38 à 55 ci-dessus), la Cour fera
observer qu’en l’occurrence les modalités du retrait d’une réserve à la
convention sur la discrimination raciale sont prévues en termes exprès
par le paragraphe 3 de l’article 20 de cette convention, libellé comme suit :
« les réserves peuvent être retirées à tout moment par voie de notification
adressée au Secrétaire général. La notification prendra effet à la date de
réception. » Or, la Cour n’a connaissance d’aucune notification au Secré-

32

35                      ACTIVITÉS ARMÉES (ARRÊT)


taire général des Nations Unies, par laquelle le Rwanda aurait exprimé sa
volonté de retirer sa réserve à l’article 22 de la convention sur la discri-
mination raciale. Dans ces conditions, la Cour conclut au maintien de
ladite réserve par l’Etat défendeur.
   76. Il échet donc maintenant à la Cour d’examiner l’argument de la
RDC selon lequel cette réserve est invalide.
   77. La Cour note que la convention sur la discrimination raciale inter-
dit les réserves incompatibles avec son objet et son but. Elle observe à cet
égard qu’aux termes du paragraphe 2 de l’article 20 de la convention
« [u]ne réserve sera considérée comme rentrant dans [cette catégorie] si les
deux tiers au moins des Etats parties à la convention élèvent des objec-
tions ». La Cour relève toutefois que tel n’a pas été le cas s’agissant de la
réserve formulée par le Rwanda en ce qui concerne la compétence de la
Cour. Sans préjudice de l’applicabilité mutatis mutandis à la réserve du
Rwanda à l’article 22 de la convention sur la discrimination raciale de
son raisonnement et de ses conclusions relatifs à la réserve rwandaise à
l’article IX de la convention sur le génocide (voir les paragraphes 66 à 68
ci-dessus), la Cour est d’avis que la réserve du Rwanda audit article 22 ne
saurait dès lors pas être regardée comme incompatible avec l’objet et le
but de cette convention. La Cour relève par ailleurs que la RDC elle-
même n’a pas présenté d’objection à ladite réserve lorsqu’elle a adhéré à
la convention.
   78. Quant à l’argument de la RDC selon lequel la réserve en cause
serait sans effet juridique parce que, d’une part, l’interdiction de la dis-
crimination raciale serait une norme impérative du droit international
général, et que, d’autre part, une telle réserve serait en conflit avec une
norme impérative, la Cour renverra aux motifs par lesquels elle a écarté
une semblable argumentation présentée par la RDC à propos de la
réserve rwandaise à l’article IX de la convention sur le génocide (voir les
paragraphes 64 à 69) : le fait qu’un différend porte sur le non-respect
d’une norme impérative du droit international général ne saurait suffire à
fonder la compétence de la Cour pour en connaître, et il n’existe aucune
norme impérative qui imposerait aux Etats de consentir à ladite compé-
tence pour le règlement de différends relatifs à la convention sur la dis-
crimination raciale.
   79. La Cour conclut de ce qui précède que, eu égard à la réserve du
Rwanda à l’article 22 de la convention sur la discrimination raciale, cette
disposition ne saurait constituer une base de compétence de la Cour dans
la présente espèce.

                                   * * *
   80. La RDC prétend encore fonder la compétence de la Cour sur le
paragraphe 1 de l’article 29 de la convention sur la discrimination à
l’égard des femmes, ainsi libellé :
        « Tout différend entre deux ou plusieurs Etats parties concernant
     l’interprétation ou l’application de la présente convention qui n’est

33

36                        ACTIVITÉS ARMÉES (ARRÊT)


     pas réglé par voie de négociation est soumis à l’arbitrage, à la
     demande de l’un d’entre eux. Si, dans les six mois qui suivent la date
     de la demande d’arbitrage, les parties ne parviennent pas à se mettre
     d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
     elles peut soumettre le différend à la Cour internationale de Justice,
     en déposant une requête conformément au Statut de la Cour. »
La RDC soutient que le Rwanda a violé ses obligations au titre de l’ar-
ticle premier de la convention, qui se lit comme suit :
        « Aux fins de la présente convention, l’expression « discrimination
     à l’égard des femmes » vise toute distinction, exclusion ou restriction
     fondée sur le sexe qui a pour effet ou pour but de compromettre ou
     de détruire la reconnaissance, la jouissance ou l’exercice par les
     femmes, quel que soit leur état matrimonial, sur la base de l’éga-
     lité de l’homme et de la femme, des droits de l’homme et des liber-
     tés fondamentales dans les domaines politique, économique, social,
     culturel et civil ou dans tout autre domaine. »
   81. Le Rwanda fait valoir que la Cour ne saurait se déclarer compé-
tente sur la base de l’article 29 de la convention sur la discrimination à
l’égard des femmes car, en l’espèce, les conditions préalables à la saisine
de la Cour, fixées par cette disposition, n’ont pas été remplies. Ces condi-
tions, selon lui cumulatives, sont les suivantes : existence d’un différend
entre les parties concernant l’interprétation ou l’application de la conven-
tion ; impossibilité de régler ce différend par voie de négociation ; demande
par l’une des parties que le différend soit soumis à l’arbitrage et échec des
efforts des parties pour organiser celui-ci ; et, enfin, respect d’un délai de
six mois à compter de la demande d’arbitrage avant de s’adresser à la
Cour.
   Le Rwanda fait également valoir que les exceptions qu’il a soulevées en
la présente espèce portent sur la compétence de la Cour et non sur la
recevabilité de la requête comme le prétend la RDC. Il souligne à cet
égard que la compétence de la Cour repose sur le consentement des
parties et que celles-ci ont la faculté d’assortir ce consentement de condi-
tions de fond ou de nature procédurale ; ces conditions limitant la recon-
naissance de la compétence de la Cour, l’argument selon lequel elles n’ont
pas été respectées constitue bien une exception d’incompétence de la
Cour et non une exception d’irrecevabilité, comme l’a, selon lui, indiqué
la Cour dans l’affaire de l’Incident aérien de Lockerbie.
   82. En ce qui concerne la première des quatre conditions posées par
l’article 29, à savoir l’existence d’un différend relatif à ladite convention, le
Rwanda affirme que « le Congo n’a exprimé aucune réclamation avant de
déposer sa requête » et que ce dernier « n’a jamais fait valoir la moindre
violation de la convention par le Rwanda ou laissé entendre qu’il
existait un différend concernant l’interprétation de l’une quelconque des
dispositions de la convention ». Il fait à cet égard observer que la juris-
prudence des organes de protection des droits de l’homme, invoquée par

34

37                       ACTIVITÉS ARMÉES (ARRÊT)


la RDC, selon laquelle l’individu n’est pas tenu de mentionner au préa-
lable la disposition précise du traité invoqué, ne dispense pas la RDC de
l’obligation d’expliciter la nature du différend. Selon le Rwanda, en effet,
il ne s’agit pas en l’espèce d’une réclamation formulée par un individu
contre un Etat, mais d’une procédure entre deux Etats égaux et, au stade
actuel de la procédure, il ne s’agit plus seulement d’établir si la Cour dis-
pose d’une compétence prima facie pour indiquer des mesures conserva-
toires, mais d’établir si les conditions préalables à sa saisine sont réunies.
   83. S’agissant de l’exigence de négociations préalables, le Rwanda sou-
tient que « le Congo n’a, à aucun moment, ne serait-ce qu’évoqué la ques-
tion de cette convention avec le Rwanda lors d’une des nombreuses réu-
nions qui [avaient] eu lieu [l]es dernières années entre les représentants des
deux gouvernements », la série de rencontres entre les deux Etats que
mentionne la RDC ne portant pas sur un différend relatif à ladite
convention, mais sur des négociations générales pour le règlement du
conflit armé. Seule une tentative de négociation portant sur un différend
précis concernant l’interprétation ou l’application de la convention sur la
discrimination à l’égard des femmes, serait pertinente pour satisfaire aux
conditions de l’article 29. Le Rwanda rappelle notamment que, dans son
ordonnance du 10 juillet 2002, la Cour a indiqué que la RDC n’avait pas
apporté la preuve que ses tentatives d’entamer des négociations ou d’enga-
ger une procédure d’arbitrage concernaient l’application de la conven-
tion. En réponse à l’argument de la RDC selon lequel des négociations
portant sur un différend précis en vertu de la convention n’étaient pas
possibles en raison de l’état de guerre entre les deux Parties, le Rwanda se
réfère à une lettre adressée le 14 janvier 2002 par le ministre des télécom-
munications congolais au secrétaire général de l’Union internationale des
télécommunications et portant sur une question d’indicatifs télépho-
niques ; cette lettre démontrerait, selon lui, que, si au cœur d’un
conflit armé, la RDC était en mesure de soulever une question technique
de cette nature, elle aurait certainement été capable d’entamer des négo-
ciations portant sur un différend relatif à des dispositions précises de la
convention.
   84. Pour ce qui est enfin de l’exigence de l’arbitrage, le Rwanda sou-
tient qu’il n’y a pas eu de tentative de la part de la RDC d’accomplir
l’une quelconque des démarches requises pour organiser un arbitrage, et
ce malgré les « réunions régulières et fréquentes entre les représentants des
deux pays, à tous les niveaux, dans le cadre du processus de paix de
Lusaka » ; la RDC n’a, selon lui, fourni aucun élément de preuve à cet
égard. Le Rwanda ajoute que l’absence de relations diplomatiques entre
les Parties à cette époque n’est pas un argument pertinent ; il souligne que
cet argument n’a d’ailleurs pas été considéré comme convaincant par la
Cour dans son ordonnance de 2002.
   85. Pour sa part, la RDC soutient tout d’abord que « la prétendue
exception d’incompétence tirée du non-accomplissement des conditions
préalables » prévues par l’article 29 de la convention constitue plutôt une
exception à la recevabilité de la requête.

35

38                      ACTIVITÉS ARMÉES (ARRÊT)


   La RDC nie ensuite que la clause compromissoire en question contienne
quatre conditions préalables. Selon elle, ladite clause ne renferme que
deux conditions, à savoir, d’une part, que le différend concerne l’applica-
tion ou l’interprétation de la convention intéressée et, d’autre part, qu’il
se soit révélé impossible d’organiser une procédure d’arbitrage, étant
entendu que l’échec d’une tentative en ce sens ne « devient patent qu’au
terme [d’un délai] de six mois à partir de la demande d’arbitrage ».
   86. En ce qui concerne le respect de ces conditions, la RDC allègue
que le droit international ne prescrit pas de forme précise sous laquelle les
plaintes des Etats devraient être présentées, la négociation pouvant non
seulement être bilatérale, mais aussi se dérouler dans le cadre d’une orga-
nisation internationale, comme la Cour l’a indiqué dans les affaires du
Sud-Ouest africain de 1962. Elle souligne que les nombreuses plaintes
qu’elle a formulées contre le Rwanda l’ont ainsi été tant sous la forme de
protestations auprès des autorités de cet Etat par l’entremise des institu-
tions ou organisations internationales que de contacts individuels entre
les autorités respectives des deux Etats. La RDC précise que les protes-
tations formulées par la voie des organisations internationales ont été
« bel et bien portées à la connaissance du Rwanda par les instances des
Nations Unies », et que « les tête-à-tête entre les présidents congolais et
rwandais ayant eu lieu, la plupart du temps, sous les auspices soit
d’autres chefs d’Etat soit d’institutions internationales, les sommets offi-
ciels y afférents sont du domaine public ». Comme exemples de négocia-
tions conduites dans le cadre d’organisations internationales, la RDC
mentionne la saisine, le 24 février 1999, de la Commission africaine des
droits de l’homme et des peuples, organe qui joue selon elle « un véritable
rôle d’arbitrage » entre les Etats africains en matière de violations des
droits de l’homme tels que garantis non seulement par la Charte africaine
des droits de l’homme et des peuples, mais également par d’autres instru-
ments internationaux ; cet organe aurait, selon elle, pu se prononcer sur
des violations de conventions telles que la convention sur la discrimina-
tion à l’égard des femmes, si le Rwanda n’avait pas fait obstruction à la
procédure par diverses manœuvres dilatoires. La RDC mentionne égale-
ment la saisine par ses soins du Conseil de sécurité des Nations Unies
suite aux diverses violations des droits de l’homme commises par le
Rwanda et l’adoption par cet organe de résolutions, dont les résolu-
tions 1304 du 16 juin 2000 et 1417 du 14 juin 2002, dans lesquelles celui-ci
serait « passé de simples invitations à de véritables injonctions ». Selon
la RDC, il y a donc bien eu de sa part des tentatives de négociation mais
celles-ci n’ont jamais pu avancer en raison de la mauvaise foi du Rwanda ;
elle a en outre fait valoir que « l’impossibilité d’entamer ou d’avancer plus
loin dans les négociations avec le Rwanda » ne permettait pas d’envisager
« la possibilité de passer de[s] négociations à l’arbitrage ».

                                     *
  87. La Cour note que tant la RDC que le Rwanda sont parties à la

36

39                       ACTIVITÉS ARMÉES (ARRÊT)


convention sur la discrimination à l’égard des femmes, la RDC l’ayant
ratifiée le 17 octobre 1986 et le Rwanda, le 2 mars 1981. Elle note égale-
ment que cette convention prévoit, à son article 29, la compétence de la
Cour pour connaître de tout différend entre les Etats parties concernant
son interprétation ou son application à condition que ce différend n’ait
pas pu être réglé par voie de négociations ; qu’en cas d’échec de celles-ci,
il ait été soumis à l’arbitrage à la demande de l’un de ces Etats ; et que, si
les parties ne sont pas parvenues à se mettre d’accord sur l’organisation
de cet arbitrage, un délai de six mois se soit écoulé à compter de la date
de la demande d’arbitrage.
   De l’avis de la Cour, il ressort du libellé de l’article 29 de la convention
en question que ces conditions sont cumulatives. Il incombe donc à la
Cour d’examiner si chacune des conditions préalables à sa saisine, pré-
vues par ledit article 29, a été respectée en l’espèce.
   88. La Cour se penchera toutefois au préalable sur l’argument de
la RDC selon lequel l’exception tirée du non-respect des conditions préa-
lables prévues dans les clauses compromissoires, et en particulier à l’ar-
ticle 29 de la convention, constitue une exception à la recevabilité de sa
requête plutôt qu’à la compétence de la Cour. A cet égard, la Cour rap-
pellera que sa compétence repose sur le consentement des parties, dans la
seule mesure reconnue par celles-ci (voir paragraphe 65 ci-dessus), et que,
lorsque ce consentement est exprimé dans une clause compromissoire
insérée dans un accord international, les conditions auxquelles il est éven-
tuellement soumis doivent être considérées comme en constituant les li-
mites. De l’avis de la Cour, l’examen de telles conditions relève en consé-
quence de celui de sa compétence et non de celui de la recevabilité de la
requête (voir Concessions Mavrommatis en Palestine, arrêt no 2, 1924,
C.P.J.I. série A no 2, p. 11-15 ; Interprétation du statut du territoire de
Memel, fond, arrêt, 1932, C.P.J.I. série A/B no 49, p. 327-328 ; Compa-
gnie d’électricité de Sofia et de Bulgarie, arrêt, 1939, C.P.J.I. série A/B
no 77, p. 78-80 ; Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria
c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962,
p. 344-346 ; Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’Amérique), compétence et recevabi-
lité, arrêt, C.I.J. Recueil 1984, p. 427-429, par. 81-83 ; Actions armées
frontalières et transfrontalières (Nicaragua c. Honduras), compétence et
recevabilité, arrêt, C.I.J. Recueil 1988, p. 88-90, par. 42-48 ; Questions
d’interprétation et d’application de la convention de Montréal de 1971
résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c.
Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 16,
par. 16-19 ; p. 24, par. 39-40 ; Questions d’interprétation et d’application
de la convention de Montréal de 1971 résultant de l’incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amérique), excep-
tions préliminaires, arrêt, C.I.J. Recueil 1998, p. 121-122, par. 15-19 ;
p. 129, par 38-39). En l’espèce, les conditions auxquelles l’article 29 de la
convention sur la discrimination à l’égard des femmes subordonne la sai-
sine de la Cour doivent donc être examinées dans le cadre de l’examen de

37

40                       ACTIVITÉS ARMÉES (ARRÊT)


la compétence de la Cour. Cette conclusion est applicable mutatis mutan-
dis à toutes les autres clauses compromissoires invoquées par la RDC.

   89. La Cour passera maintenant à l’examen des conditions posées par
l’article 29 de la convention sur la discrimination à l’égard des femmes.
Elle commencera par examiner s’il existe en l’espèce un différend entre les
Parties « concernant l’interprétation ou l’application de [cette] conven-
tion », qui n’aurait pas pu être réglé par voie de négociation.
   90. La Cour rappellera à cet égard que, dès 1924, la Cour permanente
de Justice internationale a affirmé qu’« [u]n différend est un désaccord sur
un point de droit ou de fait, une contradiction, une opposition de thèses
juridiques ou d’intérêts » (Concessions Mavrommatis en Palestine, arrêt
no 2, 1924, C.P.J.I. série A no 2, p. 11).
   La Cour actuelle a pour sa part eu l’occasion de souligner à diverses
reprises ce qui suit :
        « Pour établir l’existence d’un différend : « Il faut démontrer que la
     réclamation de l’une des parties se heurte à l’opposition manifeste de
     l’autre » (Sud-Ouest africain, exceptions préliminaires, arrêt, C.I.J.
     Recueil 1962, p. 328) ; par ailleurs, « l’existence d’un différend inter-
     national demande à être établie objectivement » (Interprétation des
     traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
     première phase, avis consultatif, C.I.J. Recueil 1950, p. 74). » (Timor
     oriental (Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 100,
     par. 22 ; Questions d’interprétation et d’application de la convention
     de Montréal de 1971 résultant de l’incident aérien de Lockerbie
     (Jamahiriya arabe libyenne c. Royaume-Uni), exceptions prélimi-
     naires, arrêt, C.I.J. Recueil 1998, p. 17, par. 22 ; Questions d’inter-
     prétation et d’application de la convention de Montréal de 1971
     résultant de l’incident aérien de Lockerbie (Jamahiriya arabe li-
     byenne c. Etats-Unis d’Amérique), exceptions préliminaires,
     arrêt, C.I.J. Recueil 1998, p. 122-123, par. 21 ; Certains biens
     (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt, C.I.J.
     Recueil 2005, p. 18, par. 24.)
   91. La Cour note qu’en l’espèce la RDC a formulé de nombreuses pro-
testations contre les agissements du Rwanda prétendument contraires au
droit international relatif aux droits de l’homme, tant au plan bilatéral, à
travers des contacts directs avec le Rwanda, qu’au plan multilatéral dans
le cadre d’organes internationaux tels que le Conseil de sécurité des
Nations Unies et la Commission africaine des droits de l’homme et des
peuples de l’Organisation de l’Unité africaine. Dans son contre-mémoire
et à l’audience, la RDC a présenté ces protestations comme des preuves
que « la RDC a[vait] rempli les conditions préalables à la saisine de la
Cour contenues dans les clauses compromissoires invoquées ». Quelle que
puisse être la qualification juridique de telles protestations au regard de
l’exigence de l’existence d’un différend entre la RDC et le Rwanda aux
fins de l’article 29 de la convention, cet article requiert également qu’un

38

41                      ACTIVITÉS ARMÉES (ARRÊT)


tel différend fasse l’objet de négociations. Les éléments de preuve présen-
tés à la Cour n’ont pas permis d’établir à sa satisfaction que la RDC ait
en fait cherché à entamer des négociations relatives à l’interprétation ou
l’application de la convention.
   92. La Cour croit devoir ajouter que la RDC n’a pas davantage
apporté la preuve de ses tentatives d’engager une procédure d’arbitrage
avec le Rwanda au titre de l’article 29 de la convention. La Cour ne sau-
rait à cet égard accueillir l’argument de la RDC selon lequel l’impossibi-
lité d’entamer ou de poursuivre des négociations avec le Rwanda ne per-
mettait pas d’envisager de passer à l’arbitrage ; s’agissant d’une condition
formellement prévue par l’article 29 de la convention sur la discrimina-
tion à l’égard des femmes, l’absence d’accord entre les parties sur l’orga-
nisation d’un arbitrage ne peut en effet pas se présumer. L’existence d’un
tel désaccord ne peut résulter que d’une proposition d’arbitrage faite par
le demandeur et restée sans réponse de la part du défendeur ou suivie de
l’expression par celui-ci de son intention de ne pas l’accepter (voir Ques-
tions d’interprétation et d’application de la convention de Montréal de 1971
résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
p. 17, par. 21 ; Questions d’interprétation et d’application de la convention
de Montréal de 1971 résultant de l’incident aérien de Lockerbie (Jama-
hiriya arabe libyenne c. Etats-Unis d’Amérique), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1998, p. 122, par. 20). En l’espèce, la Cour
n’a trouvé dans le dossier aucun élément lui permettant de conclure
que la RDC aurait proposé au Rwanda l’organisation d’une procédure
d’arbitrage et que ce dernier Etat n’aurait pas donné suite à cette pro-
position.
   93. Il résulte de ce qui précède que le paragraphe 1 de l’article 29 de la
convention sur la discrimination à l’égard des femmes ne peut servir de
fondement à la compétence de la Cour en la présente affaire.

                                   * * *
   94. La RDC entend par ailleurs fonder la compétence de la Cour sur
l’article 75 de la Constitution de l’OMS ainsi conçu :
        « Toute question ou différend concernant l’interprétation ou
     l’application de cette constitution, qui n’aura pas été réglé par voie
     de négociation ou par l’Assemblée de la Santé, sera déféré par les
     parties à la Cour internationale de Justice conformément au Statut
     de ladite Cour, à moins que les parties intéressées ne conviennent
     d’un autre mode de règlement. »
Elle allègue que le Rwanda a contrevenu aux dispositions des articles 1
et 2 de ladite Constitution, relatifs, respectivement, au but et aux fonc-
tions de l’organisation.
   95. Le Rwanda soutient que l’article 75 de la Constitution de l’OMS
ne saurait fonder la compétence de la Cour en l’espèce. A cet égard, il fait

39

42                       ACTIVITÉS ARMÉES (ARRÊT)


d’abord valoir que la Constitution de l’OMS est inapplicable, pour deux
raisons. D’une part, la RDC n’aurait pas précisé quelle obligation parti-
culière posée par cet instrument aurait été violée par le Rwanda, la seule
disposition à laquelle elle ait jamais fait référence étant son article 2 qui
n’impose aucune obligation directe aux Etats membres eux-mêmes,
comme l’a d’ailleurs souligné la Cour au paragraphe 82 de son ordon-
nance du 10 juillet 2002. D’autre part, les allégations de la RDC ne « sem-
ble[raie]nt pas donner lieu à un différend concernant l’interprétation ou
l’application de la Constitution », la requête révélant « clairement que le
Congo considère les prétendus actes d’agression du Rwanda comme le
fondement de ce différend ».
   96. Le Rwanda fait également valoir que l’article 75 susmentionné
subordonne la saisine de la Cour, outre à l’existence d’un différend relatif
à l’interprétation ou l’application de la Constitution, à deux autres condi-
tions préalables, à savoir qu’il ait été impossible de régler ce différend par
voie de négociation et qu’il ait également été impossible de le régler par
l’entremise de l’Assemblée mondiale de la Santé. Selon le Rwanda, la
négociation et le recours à l’Assemblée mondiale de la Santé sont
deux conditions cumulatives, et non pas alternatives comme la RDC le
prétend, et elles n’ont pas été remplies en l’espèce. Il ajoute que, quand
bien même ces deux conditions ne seraient pas cumulatives, la RDC ne
pourrait pas davantage se fonder sur l’article 75, car elle n’a pas prouvé
avoir satisfait à la condition de négociation. L’argument de la RDC,
selon lequel aucune négociation n’était possible du fait du refus du
Rwanda d’y participer, n’est, de l’avis de celui-ci, pas suffisant ; il faudrait
selon lui que la RDC démontre « qu’[elle] a tenté, de bonne foi, de négo-
cier une solution à ce différend précis ».
   97. La RDC, en réponse, rejette l’allégation du Rwanda selon laquelle
les obligations contenues dans la Constitution de l’OMS ne lient que
l’organisation elle-même, car il est selon elle difficile « d’admettre que les
Etats membres, dont le Rwanda, n’aient pas l’obligation de concourir au
bon accomplissement de [ses] fonctions par l’Organisation mondiale de la
Santé » ou, tout au moins, de ne pas entraver la réalisation de son but et
desdites fonctions, tels que ceux-ci sont définis aux articles 1 et 2 de la
Constitution. Elle précise que le principe selon lequel les Etats membres
doivent remplir de bonne foi les obligations qu’ils ont assumées est « un
principe général qui trouve même sa base dans le droit coutumier inter-
national et qui est confirmé par d’autres actes constitutifs d’organisations
internationales » ; elle cite notamment à cet égard l’article 2, para-
graphe 2, de la Charte des Nations Unies. La RDC soutient qu’en
l’espèce le Rwanda, en utilisant l’expansion du sida comme arme de
guerre et en commettant des massacres à grande échelle sur le territoire
congolais, n’a pas « exécuté de bonne foi l’acte constitutif de l’OMS qui
vise à promouvoir le niveau de santé le plus élevé possible au béné-
fice de tous les peuples du monde » ; elle soutient en outre qu’elle a lar-
gement démontré qu’un certain nombre d’organisations internationales,
gouvernementales ou non, « ont rendu publics des rapports circonstanciés

40

43                       ACTIVITÉS ARMÉES (ARRÊT)


sur la grave détérioration de la santé en RDC, du fait de la guerre
d’agression » menée par le Rwanda.
   98. La RDC fait par ailleurs valoir que l’article 75 de la Constitution
de l’OMS laisse aux parties le choix entre les négociations et le recours à
l’Assemblée mondiale de la Santé pour régler leurs différends ; selon elle,
ces deux conditions ne sont pas cumulatives comme en témoigne « l’usage
du « ou » ». Les membres de l’Organisation mondiale de la Santé n’ont
par conséquent pas l’obligation, avant d’introduire une instance devant
la Cour, d’avoir successivement recours à l’un et à l’autre de ces moyens
de règlement. Dans le cas d’espèce, la RDC a opté pour les négociations,
mais celles-ci ont échoué « du fait du Rwanda ».

                                      *
   99. La Cour observe que la RDC est partie à la Constitution de l’OMS
depuis le 24 février 1961 et le Rwanda depuis le 7 novembre 1962, et
qu’ils sont ainsi l’un et l’autre membres de cette organisation. La Cour
note également que l’article 75 de la Constitution de l’OMS prévoit, aux
conditions posées par cette disposition, la compétence de la Cour pour
connaître de « toute question ou différend concernant l’interprétation ou
l’application » de cet instrument. Cette disposition exige que cette ques-
tion ou ce différend concerne l’interprétation ou l’application de ladite
Constitution en particulier. Or, de l’avis de la Cour, la RDC n’a pas
démontré l’existence d’une question sur laquelle le Rwanda aurait des
vues différentes des siennes ou d’un différend qui l’opposerait à cet Etat,
en ce qui concerne l’interprétation ou l’application de la Constitution de
l’OMS.
   100. La Cour constate également que, quand bien même elle aurait
établi l’existence d’une question ou d’un différend entrant dans les prévi-
sions de l’article 75 de la Constitution de l’OMS, la RDC n’a en tout état
de cause pas apporté la preuve que les autres conditions préalables à la
saisine de la Cour, fixées par cette disposition, aient été remplies, à savoir
qu’elle ait tenté de régler ladite question ou ledit différend par voie de
négociation avec le Rwanda ou que l’Assemblée mondiale de la Santé
n’ait pu résoudre cette question ou ce différend.
   101. La Cour conclut de ce qui précède que l’article 75 de la Consti-
tution de l’OMS ne peut pas servir de fondement à sa compétence pour
connaître de la présente affaire.

                                   * * *
   102. La RDC prétend de surcroît fonder la compétence de la Cour sur
le paragraphe 2 de l’article XIV de l’acte constitutif de l’Unesco, libellé
comme suit :
       « Toutes questions et tous différends relatifs à l’interprétation de la
     présente convention seront soumis pour décision à la Cour interna-

41

44                       ACTIVITÉS ARMÉES (ARRÊT)


     tionale de Justice ou à un tribunal arbitral, selon ce que décidera la
     Conférence générale conformément à son Règlement intérieur. »
La RDC invoque, dans sa requête, l’article premier de l’acte constitutif,
relatif aux buts et fonctions de l’organisation, et soutient que « [p]ar le
fait de la guerre, la République démocratique du Congo est aujourd’hui
incapable de remplir ses missions au sein de l’Unesco... ».
   103. Le Rwanda soutient que la Cour ne saurait se déclarer compé-
tente sur la base de l’article XIV de l’acte constitutif de l’Unesco, pour
différents motifs. Il fait en premier lieu observer que cette disposition
limite la compétence de la Cour aux différends relatifs à l’« interpréta-
tion » de l’acte constitutif et que, en l’espèce, l’existence d’un quelconque
différend entre les Parties ayant pour objet l’interprétation de ladite
convention n’a jamais été évoquée. Il soutient que l’allégation de la RDC
selon laquelle elle est incapable de remplir ses missions au sein de l’Unesco
par le fait de la guerre « équivaut tout au plus à un différend relatif à
l’application de l’acte constitutif » de cette organisation. Le Rwanda
ajoute qu’au paragraphe 85 de son ordonnance du 10 juillet 2002 la Cour
a elle-même indiqué que la requête de la RDC ne semblait pas avoir pour
objet l’interprétation de l’acte constitutif de l’Unesco et il relève que cette
organisation, ayant été invitée par la Cour à présenter des observations
écrites sur cette requête, lui avait répondu qu’elle souscrivait pleinement
au point de vue exprimé dans le paragraphe susmentionné de l’ordon-
nance de la Cour. Il souligne que, « depuis le prononcé de cette ordon-
nance, le Congo n’a produit aucun argument ou élément nouveau pour
conforter l’idée que ses allégations portent bien sur l’interprétation de
l’acte constitutif ».
   104. Le Rwanda fait en deuxième lieu observer que, quand bien même
l’article XIV de l’acte constitutif de l’Unesco ne limiterait pas la compé-
tence de la Cour aux seules questions d’interprétation dudit instrument,
la RDC n’a pas davantage démontré en quoi cet instrument serait perti-
nent au regard du présent différend. Selon le Rwanda, en effet, « l’essence
de la thèse congolaise réside dans les prétendus actes d’agression » qu’il
aurait commis et « le Congo n’a pas précisé quelle obligation imposée par
l’acte constitutif de l’Unesco aurait été violée ». Il relève à cet égard que
l’article premier de cet instrument, auquel la RDC se réfère dans sa
requête, « se borne ... à souligner les buts et fonctions de l’organisation
[et] n’impose aucune obligation directe aux Etats membres ».
   105. Le Rwanda fait en dernier lieu observer que la procédure prévue
par l’article XIV de l’acte constitutif de l’Unesco, ainsi que par le Règle-
ment intérieur de la Conférence générale de l’Unesco, auquel il est fait
référence dans cette disposition, n’a pas été respectée. Selon lui,
l’article XIV n’autorise pas les Etats à soumettre unilatéralement un dif-
férend à la Cour. Il souligne que l’article 38 du Règlement intérieur
susmentionné
     « prévoit le renvoi des questions touchant l’interprétation de l’acte
     constitutif devant le comité juridique [de la Conférence générale],

42

45                      ACTIVITÉS ARMÉES (ARRÊT)


     lequel peut ensuite « décider à la majorité simple de recommander à
     la Conférence générale de [soumettre] à la Cour internationale de
     Justice ... toute question d’interprétation de l’acte constitutif » ou,
     « [l]orsqu’il s’agit d’un différend [auquel] l’Organisation est par-
     tie, ... peut, à la majorité simple, recommander de le soumettre pour
     décision définitive à un tribunal arbitral pour la constitution duquel
     [le] Conseil exécutif prend toutes dispositions nécessaires » ».

Le Rwanda note à cet égard que « [l]e Congo n’a jamais prétendu avoir
suivi cette procédure ».
   106. En réponse, la RDC allègue que l’article XIV de l’acte constitutif
de l’Unesco laisse aux parties, aux fins de règlement de leurs différends, le
choix entre les négociations et la soumission à la Conférence générale et
n’impose pas l’obligation d’avoir successivement recours à l’un et à
l’autre de ces moyens de règlement. Dans le cas d’espèce, la RDC a opté
pour les négociations, mais celles-ci ont « échoué du fait du Rwanda ». A
l’audience, la RDC a également indiqué que « l’affirmation du Rwanda
selon laquelle l’Unesco a adhéré à l’opinion de la Cour pos[ait] pro-
blème ». Elle a soutenu que si l’opinion de la Cour à laquelle l’Unesco a
adhéré est
     « en définitive, ... la décision que l’incompétence de la Cour n’est pas
     manifeste, alors le Rwanda est mal venu à soutenir que la clause
     compromissoire du statut de l’Unesco est insusceptible de servir de
     base à la compétence de la Cour ».

                                     *
   107. La Cour note que tant la RDC que le Rwanda sont parties à
l’acte constitutif de l’Unesco, la RDC depuis le 25 novembre 1960 et le
Rwanda depuis le 7 novembre 1962, et qu’ils sont ainsi l’un et l’autre
membres de cette organisation. La Cour observe par ailleurs que le para-
graphe 2 de l’article XIV de l’acte constitutif de l’Unesco n’envisage la
soumission de questions ou différends relatifs à cet instrument, aux
conditions prévues par cette disposition, qu’en matière d’interprétation
dudit instrument. La Cour considère que tel n’est pas l’objet de la requête
de la RDC. En effet, elle constate qu’en l’espèce la RDC n’a invoqué
l’acte constitutif de l’Unesco et son article premier qu’aux seules fins de
soutenir que, du « fait de la guerre », elle « est aujourd’hui incapable de
remplir ses missions au sein de l’Unesco ». De l’avis de la Cour, il ne
s’agit pas là d’une question ou d’un différend relatif à l’interprétation de
l’acte constitutif de l’Unesco. La requête de la RDC n’entre ainsi pas
dans les prévisions de l’article XIV de cet instrument.
   108. La Cour constate également que, quand bien même l’existence
d’une question ou d’un différend entrant dans les prévisions de ladite dis-
position aurait été établie, la RDC n’a en tout état de cause pas apporté
la preuve que la procédure préalable à la saisine de la Cour, prévue par

43

46                        ACTIVITÉS ARMÉES (ARRÊT)


cette disposition et l’article 38 du Règlement intérieur de la Conférence
générale de l’Unesco, ait été suivie.
   109. La Cour conclut de ce qui précède que le paragraphe 2 de l’ar-
ticle XIV de l’acte constitutif de l’Unesco ne peut fonder sa compétence
pour connaître de la présente affaire.

                                     * * *
   110. La RDC prétend en outre fonder la compétence de la Cour sur le
paragraphe 1 de l’article 14 de la convention de Montréal pour la répres-
sion d’actes illicites dirigés contre la sécurité de l’aviation civile, qui porte
ce qui suit :
        « Tout différend entre des Etats contractants concernant l’inter-
     prétation ou l’application de la présente convention qui ne peut pas
     être réglé par voie de négociation est soumis à l’arbitrage, à la
     demande de l’un d’entre eux. Si dans les six mois qui suivent la date
     de la demande d’arbitrage, les Parties ne parviennent pas à se mettre
     d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
     elles peut soumettre le différend à la Cour internationale de Justice,
     en déposant une requête conformément au Statut de la Cour. »
Dans sa requête, la RDC a notamment conclu que :
     « en abattant à Kindu, le [10] octobre 1998, un Boeing 727, propriété
     de la compagnie Congo Airlines, et en provoquant ainsi la mort de
     quarante personnes civiles, le Rwanda a ... violé ... la convention de
     Montréal du 23 septembre 1971 pour la répression d’actes illicites
     dirigés contre la sécurité de l’aviation civile ».
   111. Le Rwanda soutient que le paragraphe 1 de l’article 14 de la
convention de Montréal énonce une série de conditions qui doivent
toutes être réunies pour que la Cour puisse avoir compétence sur cette
base, à savoir : qu’il existe un différend entre les parties concernant l’inter-
prétation ou l’application de la convention ; qu’il n’ait pas été pos-
sible de régler le différend par voie de négociation ; que l’une des
parties ait demandé que le différend soit soumis à l’arbitrage et que les
parties ne soient pas parvenues à se mettre d’accord sur l’organisation
de l’arbitrage ; et, enfin, qu’un délai de six mois se soit écoulé depuis la
date de la demande d’arbitrage.
   112. Le Rwanda prétend en premier lieu que la RDC n’a pas établi
l’existence d’un différend entre les Parties, qui entrerait dans le champ
d’application de l’article 14 de la convention de Montréal. Il souligne que
cette disposition « n’autorise pas un demandeur à mettre en cause, de
façon incidente ou implicite ... la convention de Montréal au cours d’une
instance portant sur un différend plus large ou un ensemble plus large
d’allégations ». Il fait à ce propos observer que c’est pourtant précisément
ce que la RDC entend faire dans la présente instance, dans la mesure où
cette dernière soutient que le différend concerne « des actes d’agression

44

47                       ACTIVITÉS ARMÉES (ARRÊT)


armée » et soumet un « exposé des faits » qui ne révèle aucune prétention
susceptible de relever de la convention. Le Rwanda conclut qu’« il est
manifeste que la grande majorité des questions soulevées dans la requête
congolaise n’a absolument rien à voir avec la convention de Montréal ».
Il relève à cet égard que la seule tentative de la RDC visant à mettre en
évidence un différend concernant la convention de Montréal se résume à
l’allégation, « formulée non pas dans l’« exposé des faits » mais dans la
demande en réparation contenue à la fin de la requête », relative à la
destruction d’un aéronef appartenant à la Congo Airlines, le 10 oc-
tobre 1998, au-dessus de Kindu.
   A ce propos, le Rwanda fait valoir que la RDC a « mal défini le diffé-
rend censé exister entre [les Parties] concernant l’interprétation ou l’appli-
cation de la convention de Montréal ». Il souligne que l’incident qui se
serait produit à Kindu a bien fait l’objet d’une plainte portée par la RDC
devant l’Organisation de l’aviation civile internationale (dénommée ci-
après « OACI ») et examinée par le Conseil de cette organisation, mais
que la RDC n’a fourni à ce dernier aucun éclaircissement sur ses alléga-
tions. Selon lui, la RDC a en particulier prétendu que l’avion avait été
abattu non par le Rwanda, mais par des forces rebelles congolaises, et a
ensuite formulé des allégations identiques contre l’Ouganda, sans tenter
de concilier ses allégations contre ces deux Etats. Le Rwanda fait en
outre observer que la déclaration adoptée le 10 mars 1999 par le Conseil
de l’OACI ne fait aucune allusion à l’incident et « laisse encore moins
entendre qu’il aurait pu y avoir violation de la convention de Montréal
par le Rwanda, voire un différend opposant la RDC et le Rwanda
concernant l’interprétation ou l’application de cette convention ». Il
conclut que, en dépit de l’occasion qui lui a été offerte par le débat devant
l’OACI, la RDC « n’a pas exposé ses griefs d’une manière suffisamment
précise pour permettre au Rwanda d’y répondre ».
   113. Le Rwanda allègue en second lieu que, quand bien même il exis-
terait un différend l’opposant à la RDC au sujet de l’interprétation ou
l’application de la convention de Montréal, il faudrait encore que ce der-
nier Etat démontre qu’il a satisfait aux conditions procédurales énoncées
par le paragraphe 1 de l’article 14 de la convention. Or, selon le Rwanda,
la RDC n’a pas apporté la démonstration qu’un tel différend n’a pas pu
être réglé par voie de négociation ; il souligne à cet égard que
     « [b]ien qu’il ait évoqué la prétendue impossibilité de négocier un
     règlement pacifique avec le Rwanda, le Congo confond ici le règle-
     ment du conflit armé, qui est au centre de son allégation, avec le
     règlement du différend précis qui, selon lui, existerait au regard de la
     convention de Montréal ».
Le Rwanda fait également observer que la RDC n’a jamais proposé de
soumettre le différend à l’arbitrage et qu’elle n’a par conséquent pas satis-
fait à une autre condition essentielle posée par le paragraphe 1 de l’ar-
ticle 14 de la convention de Montréal.
   114. En réponse, la RDC soutient tout d’abord que « la prétendue

45

48                      ACTIVITÉS ARMÉES (ARRÊT)


exception d’incompétence » tirée du non-respect des conditions préalables
prévues par l’article 14 de la convention de Montréal constitue plutôt une
exception à la recevabilité de la requête (voir paragraphes 85 et 88 ci-
dessus).
   La RDC soutient ensuite que cette disposition ne contient que deux
conditions préalables, à savoir, d’une part, que le différend soit relatif à
l’application ou l’interprétation de la convention en question, et, d’autre
part, qu’il se soit révélé impossible d’organiser une procédure d’arbitrage,
étant entendu que l’échec d’une tentative en ce sens ne « devient patent
qu’au terme de six mois à partir de la demande d’arbitrage ».
   La RDC soutient enfin que ces deux conditions préalables à la saisine
de la Cour ont été remplies en l’espèce.
   115. Concernant l’existence d’un différend au sens de l’article 14 de la
convention de Montréal, la RDC fait observer que le Rwanda lui-même
a reconnu que le seul différend à l’égard duquel cette convention pourrait
fonder la compétence de la Cour est celui se rapportant à l’incident relatif
à l’aéronef appartenant à la Congo Airlines, qui a eu lieu le 10 oc-
tobre 1998 au-dessus de Kindu.
   116. S’agissant de la condition des négociations, la RDC fait valoir
que les autorités rwandaises pratiquaient la politique de la « chaise vide »
toutes les fois qu’elle offrait de discuter d’une question comme celle de
l’application de la convention de Montréal à l’incident du 10 oc-
tobre 1998. Elle cite notamment à ce sujet le sommet de Syrte (Libye),
« consacré au règlement de différents litiges entre parties », auquel le
Rwanda, qui avait été invité, n’a pas participé, ou celui de Blantyre
(Malawi), tenu en 2002, auquel le Rwanda n’a pas davantage pris part et
où, d’après le Secrétaire général des Nations Unies, « aucune question de
fond n’a pu être abordée » du fait de l’absence du Rwanda. A l’audience,
la RDC a par ailleurs indiqué que, dans son rapport en date du 25 jan-
vier 2005, un groupe d’experts du Conseil de sécurité s’était déclaré « gra-
vement préoccupé par le manque de coopération du Rwanda pour les
questions d’aviation civile ». Elle a également souligné
     « qu’il y a début de négociation entre deux Etats, soit dès que le dif-
     férend fait l’objet d’un échange de vues, soit dès qu’il est ... porté
     devant une instance déterminée [dont] les deux Etats font partie (cela
     a été le cas pour l’OACI, le Conseil de sécurité des Nations Unies ; et
     diverses conférences multilatérales ou sous-régionales), où le Congo
     a toujours fait mention des violations par le Rwanda d’un certain
     nombre d’instruments internationaux ».
La RDC a en outre fait valoir que « l’impossibilité d’entamer ou d’avan-
cer plus loin dans les négociations avec le Rwanda » ne permettait pas
d’envisager « la possibilité de passer de[s] négociations à l’arbitrage ».

                                     *
  117. La Cour note que tant la RDC que le Rwanda sont parties à la

46

49                       ACTIVITÉS ARMÉES (ARRÊT)


convention de Montréal, la RDC depuis le 6 juillet 1977 et le Rwanda
depuis le 3 novembre 1987, qu’ils sont tous deux membres de l’OACI et
que la convention de Montréal était déjà en vigueur entre eux, aussi bien
lors de la destruction invoquée de l’appareil de la compagnie Congo Air-
lines au-dessus de Kindu, le 10 octobre 1998, qu’au moment du dépôt de
la requête, le 28 mai 2002. La Cour note également que le paragraphe 1
de l’article 14 de la convention de Montréal prévoit la compétence de la
Cour pour connaître de tout différend entre Etats contractants concer-
nant l’interprétation ou l’application de ladite convention, à condition
que ce différend n’ait pas pu être réglé par voie de négociation, que, en
cas d’échec de cette négociation, il ait été soumis à l’arbitrage à la
demande de l’un de ces Etats et que, au cas où les parties ne seraient pas
parvenues à se mettre d’accord sur l’organisation de cet arbitrage, un
délai de six mois se soit écoulé à compter de la date de la demande
d’arbitrage. Aux fins de déterminer sa compétence sur la base de cette
disposition, il appartiendra d’abord à la Cour d’examiner s’il existe
un différend entre les Parties relatif à l’interprétation ou à l’application
de la convention de Montréal, qui n’aurait pas pu être réglé par voie de
négociation.
   118. La Cour observe à cet égard que la RDC ne lui a pas indiqué
quelles seraient les dispositions matérielles de la convention de Montréal
qui pourraient s’appliquer à ses demandes au fond. Dans sa requête, la
RDC s’est contentée d’invoquer cette convention en rapport avec la des-
truction, le 10 octobre 1998, après son décollage de l’aéroport de Kindu,
d’un aéronef civil appartenant à la compagnie Congo Airlines. Même s’il
pouvait être établi que les faits invoqués par la RDC, à les supposer
prouvés, étaient susceptibles d’entrer dans les prévisions de cette conven-
tion et ont donné lieu à un différend entre les Parties concernant l’inter-
prétation ou l’application de celle-ci, et même s’il pouvait être considéré
que les discussions intervenues au sein du Conseil de l’OACI équivalent à
des négociations, la Cour constate que, en tout état de cause, la RDC n’a
pas démontré avoir satisfait aux conditions posées au paragraphe 1 de
l’article 14 de la convention de Montréal, concernant le recours à l’arbi-
trage : il n’a, en particulier, pas été prouvé que la RDC aurait proposé au
Rwanda l’organisation d’une procédure d’arbitrage et que ce dernier Etat
n’aurait pas donné suite à cette proposition (cf. paragraphe 92 ci-dessus).
   119. De l’avis de la Cour, le paragraphe 1 de l’article 14 de la conven-
tion de Montréal ne peut par suite pas servir de fondement à sa compé-
tence en la présente affaire.

                                    * * *
   120. La RDC invoque enfin, pour fonder la compétence de la Cour en
l’espèce, l’article 66 de la convention de Vienne sur le droit des traités, qui
prévoit notamment que « toute partie à un différend concernant l’applica-
tion ou l’interprétation des articles 53 ou 64 », relatifs aux conflits entre
traités et normes impératives du droit international général, « peut, par

47

50                      ACTIVITÉS ARMÉES (ARRÊT)


une requête, le soumettre à la décision de la Cour internationale de
Justice, à moins que les parties ne décident d’un commun accord de sou-
mettre le différend à l’arbitrage ».
   121. Dans son contre-mémoire, la RDC a relevé que le mémoire du
Rwanda traitait notamment de « la prétendue non-pertinence de l’invoca-
tion par la République démocratique du Congo de la convention de
Vienne sur le droit des traités » et a, à ce propos, renvoyé à l’argumenta-
tion qu’elle avait présentée durant la phase relative aux mesures conser-
vatoires. A l’audience, la RDC a précisé que l’article 66 de la convention
de Vienne sur le droit des traités, à laquelle le Rwanda est partie, permet
à la Cour de statuer sur tout différend relatif à « la validité d’un traité
contraire à une norme de jus cogens ». A cet égard, la RDC a fait valoir
que les réserves à un traité font partie intégrante de ce traité et qu’en
conséquence « elles doivent éviter soit d’être en contradiction directe avec
une norme du jus cogens, soit d’empêcher la mise en œuvre de ladite
norme ». Selon la RDC, la réserve du Rwanda à l’article IX de la conven-
tion sur le génocide, ainsi que celles formulées « à d’autres dispositions
similaires et à d’autres clauses compromissoires, vise[nt] à empêcher la
Cour ... [de] réaliser son noble devoir de protéger les normes impératives,
dont l’interdiction du génocide », et doivent donc être considérées « comme
nulle[s] et de nul effet ».
   122. En réponse à l’invocation à l’audience, par le Rwanda, de l’ar-
ticle 4 de la convention de Vienne, qui prévoit que celle-ci n’est applicable
qu’aux traités conclus par des Etats après son entrée en vigueur à l’égard
de ces Etats, la RDC a soutenu que « la suprématie et l’impérativité des
normes évoquées dans cette convention (art. 53 et 64) lient les Etats en
dehors de toute considération temporelle et de tout lien conventionnel » ;
selon elle, « la règle peut donc rétroagir dans l’intérêt suprême de l’huma-
nité ». La RDC a à cet égard invoqué l’arrêt rendu le 27 juin 1986 en
l’affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci, dans lequel la Cour avait considéré que les Etats-Unis avaient
l’obligation de respecter les quatre conventions de Genève « « en toutes
circonstances » car une telle obligation ne découle pas seulement des
conventions elles-mêmes, mais des principes généraux du droit humani-
taire dont les conventions ne sont que l’expression concrète ». La RDC a
également invoqué les « principes de morale et d’humanité » auxquels la
Cour avait fait référence dans son avis consultatif sur les Réserves à la
convention pour la prévention et la répression du crime de génocide, et elle
a prié la Cour « de préserver [ces principes] en se déclarant compétente ».


  123. Dans son mémoire, le Rwanda a soutenu pour sa part que la pré-
tention de la RDC, selon laquelle les normes de jus cogens seraient sus-
ceptibles de conférer compétence à la Cour, n’est pas fondée. A son avis,
une telle prétention ignorerait en effet le principe, bien établi dans la
jurisprudence de la Cour, selon lequel la compétence de cette dernière
repose toujours sur le consentement des parties, même lorsque la norme

48

51                       ACTIVITÉS ARMÉES (ARRÊT)


qu’un Etat est accusé d’avoir enfreinte relève du jus cogens. Le Rwanda
précise qu’il en va de même s’agissant de la compétence de la Cour pour
connaître d’un différend relatif à la violation d’une norme donnant nais-
sance à des obligations erga omnes. Il rappelle que, dans son arrêt sur le
Timor oriental, la Cour a indiqué que « l’opposabilité erga omnes d’une
norme et la règle du consentement à la juridiction sont deux choses dif-
férentes ». Le Rwanda souligne par ailleurs que l’article 66 de la conven-
tion de Vienne sur le droit des traités ne prévoit pas que « tout » différend
concernant la violation d’une règle de jus cogens soit soumis à la décision
de la Cour ; cette disposition « a pour objet un type de différend très spé-
cifique portant sur un effet des normes de jus cogens ». Selon lui, l’ar-
ticle 66 « est indissociable du mécanisme de règlement des différends
relatifs à l’interprétation et à l’application de la convention de Vienne »
et ne confère compétence à la Cour « qu’à l’égard des différends rela-
tifs à la validité d’un traité présenté comme contraire à une norme de jus
cogens », ce qui n’est aucunement le cas en l’espèce.
   124. A l’audience, et en réponse à l’argument de la RDC selon lequel
les réserves rwandaises à l’article IX de la convention sur le génocide et à
l’article 22 de la convention sur la discrimination raciale seraient nulles
en vertu de l’article 53 de la convention de Vienne de 1969, du fait de leur
contrariété avec une norme impérative du droit international général, le
Rwanda a par ailleurs allégué que l’article 66 de cette dernière convention
ne saurait en tout état de cause s’appliquer en l’espèce compte tenu du
champ d’application temporelle de ladite convention. A ce propos, il a
fait observer que la convention sur le génocide et la convention sur la
discrimination raciale ont été conclues antérieurement à l’entrée en
vigueur, à l’égard des deux Parties, de la convention de Vienne, dont
l’article 4 prévoit qu’elle s’applique « uniquement aux traités conclus par
des Etats après son entrée en vigueur à l’égard de ces Etats ». Le Rwanda
a souligné que les dispositions de l’article 66 de la convention de Vienne,
« étant de nature plutôt juridictionnelle que normative », ne sont pas
déclaratoires d’une règle de droit coutumier et « ne peuvent donc lier les
Etats que sur un plan conventionnel et uniquement en vertu des termes
du traité ». Le Rwanda a ajouté que, quoi qu’il en soit, l’application de
l’article 66 à la présente espèce ne présenterait aucun intérêt car elle ne
pourrait servir « qu’à donner compétence à la Cour sur la question de la
validité de la réserve » ; or, le Rwanda reconnaît que la Cour « peut se
prononcer sur ce point ... dans le cadre de son examen de la question de
savoir si la convention sur le génocide constitue une base de compé-
tence ».

                                       *
   125. La Cour rappellera que l’application non rétroactive de la conven-
tion de Vienne sur le droit des traités est stipulée à l’article 4 de cette der-
nière, dans les termes qui suivent :
       « Sans préjudice de l’application de toutes règles énoncées dans la

49

52                      ACTIVITÉS ARMÉES (ARRÊT)


     présente convention auxquelles les traités seraient soumis en vertu
     du droit international indépendamment de ladite convention, celle-ci
     s’applique uniquement aux traités conclus par des Etats après son
     entrée en vigueur à l’égard de ces Etats. »
   A ce propos, la Cour note en premier lieu que la convention sur le
génocide a été adoptée le 9 décembre 1948, et que la RDC et le Rwanda
y ont adhéré le 31 mai 1962 et le 16 avril 1975, respectivement (voir para-
graphe 38 ci-dessus) ; elle note par ailleurs que la convention sur la dis-
crimination raciale a été adoptée le 21 décembre 1965, et que la RDC et
le Rwanda y ont adhéré le 21 avril 1976 et le 16 avril 1975, respectivement
(voir paragraphe 74 ci-dessus). La Cour observe en second lieu que la
convention de Vienne sur le droit des traités n’est entrée en vigueur entre
la RDC et le Rwanda que le 3 février 1980, conformément aux disposi-
tions du paragraphe 2 de son article 84. Les conventions sur le génocide
et sur la discrimination raciale ont été conclues avant cette dernière date.
Ainsi, dans la présente affaire, les règles contenues dans la convention de
Vienne ne sont applicables que dans la mesure où elles sont déclaratoires
de droit international coutumier. De l’avis de la Cour, les règles énoncées
à l’article 66 de cette convention ne présentent pas un tel caractère. De
surcroît, les deux Parties ne sont pas autrement convenues d’appliquer
entre elles l’article 66.
   La Cour estime enfin nécessaire de rappeler que le seul fait que des
droits et obligations erga omnes ou des règles impératives du droit inter-
national général (jus cogens) seraient en cause dans un différend ne sau-
rait constituer en soi une exception au principe selon lequel sa compé-
tence repose toujours sur le consentement des parties (voir paragraphe 64
ci-dessus).

                                  * * *
   126. La Cour conclut de l’ensemble des considérations qui précèdent
qu’elle ne peut retenir aucune des bases de compétence invoquées par
la RDC en l’espèce. N’ayant pas compétence pour connaître de la requête,
la Cour n’a pas à statuer sur la recevabilité de celle-ci.

                                  * * *
   127. Bien qu’étant parvenue à la conclusion qu’elle ne peut accepter
aucun des chefs de compétence invoqués par la RDC en la présente
espèce et qu’elle ne peut dès lors connaître de l’affaire soumise par celle-
ci, la Cour tient à souligner une nouvelle fois que cette décision s’inscrit
strictement dans le cadre de l’examen de la question préliminaire de
savoir si elle a ou non compétence pour connaître de la requête de la DC
— la tâche qui lui était assignée à ce stade de la procédure (voir para-
graphe 14 ci-dessus). La Cour, de par son Statut, ne peut donc prendre
position sur le fond des demandes formulées par la RDC. Toutefois,
ainsi que la Cour l’a à plusieurs reprises indiqué, il existe une distinc-

50

53                          ACTIVITÉS ARMÉES (ARRÊT)


tion fondamentale entre la question de l’acceptation de la juridiction de la
Cour par les Etats et la conformité de leurs actes au droit international.
Qu’ils aient accepté ou non la juridiction de la Cour, les Etats sont en
effet tenus de se conformer aux obligations qui sont les leurs en vertu de
la Charte des Nations Unies et des autres règles du droit international,
y compris du droit international humanitaire et du droit international
relatif aux droits de l’homme, et demeurent responsables des actes
contraires au droit international qui pourraient leur être attribués.

                                     * * *
     128. Par ces motifs,
     LA COUR,
     Par quinze voix contre deux,
  Dit qu’elle n’a pas compétence pour connaître de la requête déposée
par la République démocratique du Congo le 28 mai 2002.
  POUR :M. Shi, président ; M. Ranjeva, vice-président ; M. Vereshchetin,
    Mme Higgins, MM. Parra-Aranguren, Kooijmans, Rezek, Al-Khasawneh,
    Buergenthal, Elaraby, Owada, Simma, Tomka, Abraham, juges ;
    M. Dugard, juge ad hoc ;
  CONTRE : M. Koroma, juge ; M. Mavungu, juge ad hoc.


   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le trois février deux mille six, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République démocra-
tique du Congo et au Gouvernement de la République du Rwanda.


                                                        Le président,
                                                (Signé) SHI Jiuyong.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




  M. le juge KOROMA joint à l’arrêt l’exposé de son opinion dissidente ;
Mme le juge HIGGINS et MM. les juges KOOIJMANS, ELARABY, OWADA et
SIMMA joignent à l’arrêt l’exposé de leur opinion individuelle commune ;
M. le juge KOOIJMANS joint une déclaration à l’arrêt ; M. le juge AL-
KHASAWNEH joint à l’arrêt l’exposé de son opinion individuelle ; M. le
juge ELARABY joint une déclaration à l’arrêt ; M. le juge ad hoc DUGARD

51

54                     ACTIVITÉS ARMÉES (ARRÊT)


joint à l’arrêt l’exposé de son opinion individuelle ; M. le juge ad hoc
MAVUNGU joint à l’arrêt l’exposé de son opinion dissidente.


                                                    (Paraphé) J.Y.S.
                                                    (Paraphé) Ph.C.




52

